Exhibit 10.2

 

EXECUTION VERSION

 

 

FIRST TIER PURCHASE AND SALE AGREEMENT

 

 

among

 

 

ARES CAPITAL CP FUNDING HOLDINGS II LLC,

 

 

as the Purchaser

 

 

and

 

 

ARES CAPITAL CORPORATION,

 

 

as the Seller

 

 

Dated as of July 21, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS

 

1

 

 

 

 

Section 1.1.

General

 

1

Section 1.2.

Specific Terms

 

2

Section 1.3.

Other Terms

 

5

Section 1.4.

Computation of Time Periods

 

5

Section 1.5.

Certain References

 

5

 

 

 

 

ARTICLE II.

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS AND OTHER PORTFOLIO ASSETS

 

5

 

 

 

 

Section 2.1.

Sale and Purchase of the Eligible Loan Assets and the Other Portfolio Assets

 

5

Section 2.2.

Purchase Price

 

8

Section 2.3.

Payment of Purchase Price

 

8

Section 2.4.

Nature of the Sales

 

9

 

 

 

 

ARTICLE III.

CONDITIONS OF SALE AND PURCHASE

 

10

 

 

 

 

Section 3.1.

Conditions Precedent to Effectiveness

 

10

Section 3.2.

Conditions Precedent to All Purchases

 

11

 

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

13

 

 

 

 

Section 4.1.

Representations and Warranties of the Seller

 

13

Section 4.2.

Representations and Warranties of the Seller Relating to the Agreement and the
Sale Portfolio

 

21

Section 4.3.

Representations and Warranties of the Purchaser

 

22

 

 

 

 

ARTICLE V.

COVENANTS OF THE SELLER

 

23

 

 

 

 

Section 5.1.

Protection of Title of the Purchaser

 

23

Section 5.2.

Affirmative Covenants of the Seller

 

26

Section 5.3.

Negative Covenants of the Seller

 

30

 

 

 

 

ARTICLE VI.

REPURCHASES AND SUBSTITUTION BY THE SELLER

 

32

 

 

 

 

Section 6.1.

Repurchase of Loan Assets

 

32

Section 6.2.

Substitution of Loan Assets

 

33

Section 6.3.

Repurchase Limitations

 

34

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO

 

34

 

 

 

 

Section 7.1.

Rights of the Purchaser

 

34

Section 7.2.

Rights With Respect to Loan Asset Files

 

35

Section 7.3.

Notice to Trustee, Agent and Note Purchaser

 

35

 

 

 

 

ARTICLE VIII.

SELLER TERMINATION EVENTS

 

35

 

 

 

 

Section 8.1.

Seller Termination Events

 

35

Section 8.2.

Remedies

 

37

Section 8.3.

Survival of Certain Provisions

 

38

 

 

 

 

ARTICLE IX.

INDEMNIFICATION

 

39

 

 

 

 

Section 9.1.

Indemnification by the Seller

 

39

Section 9.2.

Assignment of Indemnities

 

42

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

42

 

 

 

 

Section 10.1.

Liability of the Seller

 

42

Section 10.2.

Limitation on Liability

 

42

Section 10.3.

Amendments; Limited Agency

 

42

Section 10.4.

Waivers; Cumulative Remedies

 

42

Section 10.5.

Notices

 

43

Section 10.6.

Merger and Integration

 

43

Section 10.7.

Severability of Provisions

 

43

Section 10.8.

GOVERNING LAW; JURY WAIVER

 

43

Section 10.9.

Consent to Jurisdiction; Service of Process

 

43

Section 10.10.

Costs, Expenses and Taxes

 

44

Section 10.11.

Counterparts

 

44

Section 10.12.

Bankruptcy Non-Petition and Limited Recourse; Claims

 

44

Section 10.13.

Binding Effect; Assignability

 

45

Section 10.14.

Waiver of Setoff

 

45

Section 10.15.

Headings and Exhibits

 

45

Section 10.16.

Rights of Inspection

 

45

Section 10.17.

Subordination

 

46

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 10.18.

Breaches of Representations, Warranties and Covenants

 

46

Section 10.19.

Confidentiality

 

46

Section 10.20.

Assignments of Loan Assets

 

46

 

SCHEDULES AND EXHIBITS

 

Schedule I

-

Sale Portfolio List

 

 

 

Exhibit A

-

Form of First Tier Loan Assignment

Exhibit B

-

Form of Officer’s Purchase Date Certificate

Exhibit C

-

Form of Power of Attorney for Seller

 

iii

--------------------------------------------------------------------------------


 

FIRST TIER PURCHASE AND SALE AGREEMENT

 

THIS FIRST TIER PURCHASE AND SALE AGREEMENT, dated as of July 21, 2009, among
ARES CAPITAL CORPORATION, a Maryland corporation, as the seller (the “Seller”)
and ARES CAPITAL CP FUNDING HOLDINGS II LLC, a Delaware limited liability
company, as the purchaser (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Loan Assets and Portfolio
Assets (in each case, as hereinafter defined) related thereto on the terms set
forth herein;

 

WHEREAS, it is contemplated that the Loan Assets and Portfolio Assets Purchased
hereunder may be transferred by the Purchaser to the Borrower pursuant to the
terms and conditions of the Second Tier Purchase and Sale Agreement and Pledged
by the Borrower pursuant to the Note Purchase Agreement (as defined herein) and
the related Transaction Documents, to the Trustee, for the benefit of the
Secured Parties; and

 

WHEREAS, the Seller agrees that all representations, warranties, covenants and
agreements made by the Seller herein with respect to the Sale Portfolio shall
also be for the benefit of any Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1.            General.  The specific terms defined in this
Article include the plural as well as the singular.  Words herein importing a
gender include the other gender. References herein to “writing” include
printing, typing, lithography and other means of reproducing words in visible
form.  References to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Note Purchase
Agreement (as hereinafter defined).  References herein to Persons include their
successors and assigns permitted hereunder or under the Note Purchase
Agreement.  The terms “include” or “including” mean “include without limitation”
or “including without limitation”.  The words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement.  Capitalized terms
used herein but not defined herein shall have the respective meanings assigned
to such terms in the Note Purchase Agreement, provided that, if,

 

--------------------------------------------------------------------------------


 

within such definition in the Note Purchase Agreement a further term is used
which is defined herein, then such further term shall have the meaning given to
such further term herein.

 

Section 1.2.            Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this First Tier Purchase and Sale Agreement, as the same may
be amended, restated, waived, supplemented and/or otherwise modified from time
to time hereafter.

 

“Early Termination” has the meaning specified in Section 8.1.

 

“Facility Financing Statements” has the meaning specified in Section 3.1(iv).

 

“First Tier Loan Assignment” means a First Tier Loan Assignment executed by the
Seller, substantially in the form of Exhibit A attached hereto.

 

“Indemnified Amounts” has the meaning specified in Section 9.1.

 

“Indemnified Party” has the meaning specified in Section 9.1.

 

“JPM Lien” means the lien on the membership interests of the Purchaser created
pursuant to the terms of that certain Senior Secured Revolving Credit Agreement
dated as of December 28, 2005 between the Seller, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as amended, modified, waived, supplemented or
restated from time to time.

 

“Loan Asset” means any Eligible Loan Asset listed on Schedule I hereto, as the
same may be amended, supplemented, restated or replaced from time to time.

 

“Non-Consolidation/True Sale Opinion” has the meaning specified in
Section 4.1(kk).

 

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of the Closing Date, by and among Ares Capital CP Funding II LLC, as the
Borrower, the Seller, as the Servicer and the Transferor, Ares Capital CP
Funding LLC, as the Guarantor, Wachovia Bank, National Association, as the Note
Purchaser and as the Agent, U.S. Bank National Association, as the Trustee and
as the Bank and Wells Fargo Bank, National Association, as the Collateral
Custodian, as such may be amended, restated, supplemented or otherwise modified
from time to time pursuant to the terms thereof.

 

“Portfolio Assets” means all Loan Assets owned by the Seller, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Seller in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

2

--------------------------------------------------------------------------------


 

(b)           all rights with respect to the Loan Assets to which the Seller is
entitled as lender under the applicable Loan Agreement;

 

(c)           any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(d)           all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(e)           all Insurance Policies with respect to any Loan Asset;

 

(f)            all Liens, guaranties, indemnities, warranties, letters of
credit, accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(g)           all records (including computer records) with respect to the
foregoing; and

 

(h)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Purchase” means a purchase by the Purchaser of an Eligible Loan Asset and the
related Portfolio Assets from the Seller pursuant to Article II.

 

“Purchase Date” has the meaning specified in Section 2.1(b).

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Purchaser Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Purchaser now or hereafter outstanding, except a dividend paid
solely in interests of that class of membership interests or in any junior class
of membership interests of the Purchaser; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Purchaser now or
hereafter outstanding, (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Purchaser now or hereafter
outstanding, and (iv) any payment of management fees by the Purchaser (except
for reasonable management fees to the Transferor or its Affiliates in
reimbursement of actual management services performed).

 

“Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).

 

“Repurchase Price” means, with respect to a Loan Asset to be repurchased
pursuant to Article VI hereof, an amount equal to the Purchase Price less all
Principal

 

3

--------------------------------------------------------------------------------


 

Collections received in respect of such Loan Asset from the Purchase Date to the
date of repurchase hereunder.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
property identified below in clauses (i) through (iii) and all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)            the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections, but excluding any related Attached
Equity;

 

(ii)           the Portfolio Assets with respect to the Loan Assets referred to
in clause (i); and

 

(iii)          all income and Proceeds of the foregoing.

 

“Schedule I” means the schedule of all Sale Portfolio that is Sold by the Seller
to the Purchaser on a Purchase Date, as supplemented on any subsequent Purchase
Date by the “Schedule I” attached to the applicable First Tier Loan Assignment,
and incorporated herein by reference, as such schedule may be supplemented and
amended from time to time pursuant to the terms hereof, which schedule shall,
together with all supplements and amendments thereto, be included in and made
part of the Loan Asset Schedule attached to the Note Purchase Agreement.

 

“SEC” has the meaning specified in Section 5.2(o)(i).

 

“Seller Purchase Event” means the occurrence of a breach of the Seller’s
representations and warranties under Section 4.2.

 

“Seller Termination Event” has the meaning specified in Section 8.1(a).

 

“Substitute Eligible Loan Asset” has the meaning specified in Section 6.2(a).

 

“Substitution” has the meaning specified in Section 6.2(a).

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Loan Asset, the
related Underlying Collateral (if any) and/or any other related Portfolio Assets
from the Seller to the Purchaser under this Agreement (excluding taxes measured
by net income).

 

4

--------------------------------------------------------------------------------


 

Section 1.3.            Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4.            Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

 

Section 1.5.            Certain References.  All references to the Outstanding
Balance of a Loan Asset as of a Purchase Date shall refer to the close of
business on such day.

 

ARTICLE II.

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS
AND OTHER PORTFOLIO ASSETS

 

Section 2.1.            Sale and Purchase of the Eligible Loan Assets and the
Other Portfolio Assets.

 

(a)           Subject to the terms and conditions of this Agreement, on and
after the Closing Date, the Seller hereby agrees to (i) sell, transfer and
otherwise convey (collectively, “Sell” and any such sale, transfer and/or other
conveyance, a “Sale”), from time to time, to the Purchaser, without recourse
(except to the extent specifically provided herein), and the Purchaser hereby
agrees to purchase, all right, title and interest of the Seller (whether now
owned or hereafter acquired or arising, and wherever located) in and to certain
Sale Portfolio designated by the Seller and (ii) transfer, or cause the deposit
into, the Collection Account of all Available Collections received by the Seller
on account of any Sale Portfolio hereunder on and after the Purchase Date with
respect to such Sale Portfolio, in each case, within two Business Days of the
receipt thereof.  The Seller hereby acknowledges that each Sale to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.

 

(b)           The Seller shall on or prior to any Business Day prior to a Seller
Termination Event (each a “Purchase Date”) execute and deliver to the Purchaser
a proposed First Tier Loan Assignment identifying the Sale Portfolio to be Sold
by the Seller to the Purchaser on such Purchase Date.  From and after such
Purchase Date, the Sale Portfolio listed on Schedule I to the related First Tier
Loan Assignment shall be deemed to be listed on Schedule I hereto and constitute
part of the  Sale Portfolio hereunder.

 

(c)           On or before any Purchase Date with respect to the Sale Portfolio
to be acquired by the Purchaser on such date, the Seller shall provide the
Purchaser with an Officer’s Certificate, in the form of Exhibit B hereto, signed
by a duly authorized Responsible Officer certifying, as of such Purchase Date,
to each of the items in Section 4.2.

 

(d)           On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the

 

5

--------------------------------------------------------------------------------


 

Purchaser on such Purchase Date, and the Seller shall not take any action
inconsistent with such ownership and shall not claim any ownership interest in
such Sale Portfolio.

 

(e)           Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Seller; it being understood that the Seller shall be liable to the Purchaser
for all representations, warranties, covenants and indemnities made by the
Seller pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to the Seller for the credit risk of
the Obligors.

 

(f)            Neither the Purchaser nor any assignee of the Purchaser
(including the Borrower and the Secured Parties) shall have any obligation or
liability to any Obligor or client of the Seller (including any obligation to
perform any obligation of the Seller, including with respect to any other
related agreements) in respect of the Sale Portfolio (other than with respect to
funding obligations to Obligors pursuant to the terms of the applicable Loan
Agreement for Revolving Loan Assets and Delayed Draw Loan Assets, as
applicable). No such obligation or liability is intended to be assumed by the
Purchaser or any assignee of the Purchaser (including the Borrower and the
Secured Parties) and any such assumption is expressly disclaimed. Without
limiting the generality of the foregoing, the Sale of the Sale Portfolio by the
Seller to the Purchaser pursuant to this Agreement does not constitute and is
not intended to result in a creation or assumption by the Purchaser or any
assignee of the Purchaser (including the Borrower and the Secured Parties), of
any obligation of the Seller, as lead agent, collateral agent or paying agent
under any Agented Note.

 

(g)           In connection with each Purchase of Sale Portfolio hereunder, the
Seller shall cause to be delivered to the Collateral Custodian (with a copy to
the Agent), no later than 2:00 p.m. one Business Day prior to the related
Purchase Date, a faxed or e-mailed copy of the duly executed original promissory
notes of the Loan Assets (and, in the case of any Noteless Loan Asset, a fully
executed assignment agreement) and if any Loan Assets are closed in escrow, a
certificate (in the form of Exhibit K to the Note Purchase Agreement) from the
closing attorneys of such Loan Assets certifying the possession of the Required
Loan Documents; provided that, notwithstanding the foregoing, the Seller shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian within five Business Days after the
related Purchase Date.

 

(h)           In accordance with the Note Purchase Agreement, certain documents
relating to Sale Portfolio shall be delivered to and held in trust by the
Collateral Custodian for the benefit of the Purchaser and its assignees, and the
Purchaser hereby instructs the Seller to cause such documents to be delivered to
the Collateral Custodian.  Such delivery to the Collateral Custodian of such
documents and the possession thereof by the Collateral Custodian is at the will
of the Purchaser and its assignees and in a custodial capacity for their benefit
only.

 

(i)            The Seller shall provide all information, and any other
reasonable assistance, to the Servicer, the Collateral Custodian and the Trustee
necessary for the Servicer, the Collateral Custodian and the Trustee, as
applicable, to conduct the management, administration and collection of the Sale
Portfolio Purchased hereunder in accordance with the terms of the Note Purchase
Agreement.

 

6

--------------------------------------------------------------------------------


 

(j)            In connection with each Purchase of Sale Portfolio hereunder, the
Seller hereby grants to each of the Purchaser and its assigns, the Agent, the
Note Purchaser, the Trustee, the Collateral Custodian and the Servicer an
irrevocable, non—exclusive license to use, without royalty or payment of any
kind, all software used by the Seller to account for the Sale Portfolio, to the
extent necessary to administer the Sale Portfolio, whether such software is
owned by the Seller or is owned by others and used by the Seller under license
agreements with respect thereto; provided that, should the consent of any
licensor of such software be required for the grant of the license described
herein to be effective or for the Purchaser to assign such licenses to the
Servicer or any successor, the Seller hereby agrees that upon the request of the
Purchaser or its assignees, the Agent, the Note Purchaser, the Collateral
Custodian or the Trustee, the Seller shall use its best efforts to obtain the
consent of such third—party licensor.  The license granted hereby shall be
irrevocable until the Collection Date and shall terminate on the date this
Agreement terminates in accordance with its terms.  The Seller (i) shall take
such action reasonably requested by the Purchaser or the Agent, from time to
time hereafter, that may be necessary or appropriate to ensure that the
Purchaser and its assigns under the Second Tier Purchase and Sale Agreement and
the Note Purchase Agreement have an enforceable ownership or security interest,
as applicable, in the Sale Portfolio Purchased by the Purchaser as contemplated
by this Agreement, and (ii) shall use its commercially reasonable efforts to
ensure that each of the Purchaser (and its assignees), the Agent, the Note
Purchaser, the Trustee, the Collateral Custodian and the Servicer (or any
successor) has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for the Sale
Portfolio and/or to recreate the related Loan Asset Files.

 

(k)           In connection with the Purchase by the Purchaser of Sale Portfolio
as contemplated by this Agreement, the Seller further agrees that it shall, at
its own expense, indicate clearly and unambiguously in its computer files on or
prior to each Purchase Date, and its financial statements, that such Sale
Portfolio has been purchased by the Purchaser in accordance with this Agreement.

 

(l)            The Seller further agrees to deliver to the Purchaser on or
before each Purchase Date a computer file containing a true, complete and
correct list of all Loan Assets to be Sold hereunder on such Purchase Date,
identified by Obligor’s name and Outstanding Balance as of the related Cut—Off
Date.  Such file or list shall be marked as Schedule I to the applicable First
Tier Loan Assignment and shall be delivered to the Purchaser as confidential and
proprietary, and is hereby incorporated into and made a part of Schedule I to
this Agreement, as such Schedule I may be supplemented and amended from time to
time.

 

(m)          The Seller shall, at all times, continue to fulfill its obligations
under, and in strict conformance with the terms of all Loan Agreements (other
than with respect to funding obligations to Obligors in connection with
Revolving Loan Assets and Delayed Draw Loan Assets, as applicable) related to
any Sale Portfolio purchased hereunder, including without limitation any
obligations pertaining to any Retained Interest.

 

(n)           The Seller and the Purchaser each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 4.1 and
4.2 hereof and of the Purchaser in Section 4.3 hereof, and the covenants of the
Seller in Article V hereof, will run to and be for the benefit of the Purchaser,
the Borrower and the Trustee (on behalf of the Secured

 

7

--------------------------------------------------------------------------------


 

Parties), and the Purchaser, the Borrower or the Trustee (on behalf of the
Secured Parties) may enforce directly (without joinder of the Purchaser when
enforcing against the Seller), the obligations of the Seller or the Purchaser,
as applicable, with respect to breaches of such representations, warranties and
covenants as set forth in the Second Tier Purchase and Sale Agreement or in this
Agreement.

 

Section 2.2.            Purchase Price.

 

The purchase price for each item of Sale Portfolio Sold to the Purchaser
hereunder (the “Purchase Price”) shall be in a dollar amount equal to the fair
market value of such Loan Asset as determined from time to time by the Seller
and the Purchaser. Each of the Purchaser and the Seller hereby agree that the
fair market value of each Loan Asset Sold hereunder as of the related Purchase
Date shall not be less than the Advance Date Assigned Value thereof on the
related Purchase Date multiplied by the principal balance of such Loan Asset
(exclusive of Accreted Interest).

 

Section 2.3.            Payment of Purchase Price.

 

(a)           The Purchase Price for any Sale Portfolio Sold by the Seller to
the Purchaser on any Purchase Date shall be paid in a combination of: 
(i) immediately available funds; and (ii) if the Purchaser does not have
sufficient funds to pay the full amount of the Purchase Price (after taking into
account the proceeds the Purchaser expects to receive pursuant to the Second
Tier Purchase and Sale Agreement), by means of a capital contribution by the
Seller to the Purchaser.

 

(b)           The portion of such Purchase Price to be paid in immediately
available funds shall be paid by wire transfer on the applicable Purchase Date
to an account designated by the Seller on or before such Purchase Date or by
means of proper accounting entries being entered upon the accounts and records
of the Seller and the Purchaser on the applicable Purchase Date.

 

(c)           In connection with each delivery of a First Tier Loan Assignment,
the Seller hereunder shall be deemed to have certified, with respect to the Sale
Portfolio to be Sold by it on such day, that its representations and warranties
contained in Sections 4.1 and 4.2 are true and correct in all material respects
on and as of such day, with the same effect as though made on and as of such day
(other than any representation or warranty that is made as of a specific date),
that no Event of Default has occurred or would result therefrom and no Unmatured
Event of Default exists or would result therefrom.

 

(d)           Upon the payment of the Purchase Price for any Purchase, title to
the Sale Portfolio included in such Purchase shall vest in the Purchaser,
whether or not the conditions precedent to such Purchase and the other covenants
and agreements contained herein were in fact satisfied; provided that the
Purchaser shall not be deemed to have waived any claim it may have under this
Agreement for the failure by the Seller in fact to satisfy any such condition
precedent, covenant or agreement.

 

8

--------------------------------------------------------------------------------


 

Section 2.4.            Nature of the Sales.

 

(a)           It is the express intent of the parties hereto that the Sale of
the Sale Portfolio by the Seller to the Purchaser hereunder be, and be treated
for all purposes (other than tax and accounting purposes) as an absolute sale by
the Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio. It is, further, not the
intention of the parties that such Sale be deemed a pledge of the Sale Portfolio
by the Seller to the Purchaser to secure a debt or other obligation of the
Seller.  However, in the event that, notwithstanding the intent of the parties,
the Sale Portfolio is held to continue to be property of the Seller, then the
parties hereto agree that:  (i) this Agreement shall also be deemed to be a
“security agreement” within the meaning of Article 9 of the UCC; (ii) the
transfer of the Sale Portfolio provided for in this Agreement shall be deemed to
be a grant by the Seller to the Purchaser of a first priority security interest
(subject only to Permitted Liens) in all of the Seller’s right, title and
interest in and to the Sale Portfolio and all amounts payable to the holders of
the Sale Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Controlled Accounts, whether in the form of
cash, instruments, securities or other property; (iii) the possession by the
Purchaser (or the Collateral Custodian on behalf of the Trustee, for the benefit
of the Secured Parties) of Sale Portfolio and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be,
subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under Applicable Law.  The parties further agree in such event that any
assignment of the interest of the Purchaser pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement.  The Purchaser shall, to the extent
consistent with this Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.

 

(b)           It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement shall
constitute assets owned by the Purchaser and shall not be part of the Seller’s
estate in the event of the filing of a bankruptcy petition by or against the
Seller under any bankruptcy or similar law.

 

(c)           If any such Sale of the Sale Portfolio is deemed to be a pledge to
secure a debt or other obligation of the Seller, the Purchaser may, to secure
the Purchaser’s own borrowing under the Second Tier Purchase and Sale Agreement
(to the extent that the transfer of the Sale Portfolio thereunder is deemed to
be a pledge to secure a debt or other obligation of the Purchaser), repledge and
reassign (i) all or a portion of the Sale Portfolio pledged to the Purchaser by
the Seller and with respect to which the Purchaser has not released its security
interest at the time of such pledge and assignment, and (ii) all proceeds
thereof.  Such repledge and reassignment may be made by the Purchaser with or
without a repledge and reassignment by

 

9

--------------------------------------------------------------------------------


 

the Purchaser of its rights under any agreement with the Seller, and without
further notice to or acknowledgment from the Seller.

 

(d)           The Purchaser agrees to treat, and shall cause the Seller to
treat, for all purposes (other than tax and accounting purposes), the
transactions effected by this Agreement as sales of assets to the Purchaser. The
Seller agrees to reflect in the Seller’s financial records and to include a note
in the publicly filed annual and quarterly financial statements of Ares Capital
Corporation indicating that: (i) assets related to transactions (including
transactions pursuant to the Transaction Documents) that do not meet SFAS 140
requirements for accounting sale treatment are reflected in the consolidated
balance sheet of Ares Capital Corporation as finance receivables pledged and
non-recourse, secured borrowings and (ii) those assets are owned by a special
purpose entity that is consolidated in the financial statements of Ares Capital
Corporation, and the creditors of that special purpose entity have received
ownership and/or security interests in such assets and such assets are not
intended to be available to the creditors of sellers (or any affiliate of the
sellers other than the Guarantor) of such assets to that special purpose entity.

 

ARTICLE III.

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.            Conditions Precedent to Effectiveness.  This Agreement
shall be effective upon the satisfaction of the conditions precedent that the
Purchaser shall have received on or before the Closing Date, in form and
substance satisfactory to the Purchaser, all of the following:

 

(i)            a copy of this Agreement duly executed by each of the parties
hereto;

 

(ii)           a certificate of the Secretary or Assistant Secretary of the
Seller, dated the Closing Date, certifying (A) the names and true signatures of
the incumbent officers of the Seller authorized to sign on behalf of the Seller
this Agreement, the First Tier Loan Assignments and all other documents to be
executed by the Seller hereunder or in connection herewith (on which certificate
the Purchaser and its assignees may conclusively rely until such time as the
Purchaser and such assignees shall receive from the Seller, a revised
certificate meeting the requirements of this Section 3.1(ii)), (B) that the copy
of the articles of incorporation of the Seller is a complete and correct copy
and that such articles of incorporation have not been amended, modified or
supplemented and are in full force and effect, (C) that the copy of the by-laws
of the Seller are a complete and correct copy, and that such by-laws have not
been amended, modified or supplemented and are in full force and effect, and
(D) the resolutions of the board of directors of the Seller approving and
authorizing the execution, delivery and performance by the Seller of this
Agreement, the First Tier Loan Assignments and all other documents to be
executed by the Seller hereunder or in connection herewith;

 

(iii)          a good standing certificate, dated as of a recent date for the
Seller, issued by the Secretary of State of the Seller’s State of formation or
incorporation, as applicable;

 

10

--------------------------------------------------------------------------------


 

(iv)          filed, original copies of proper financing statements (the
“Facility Financing Statements”) describing the Sale Portfolio, and naming the
Seller as the “Debtor/Seller” and the Purchaser as “Secured Party/Buyer”, or
other similar instruments or documents, in form and substance sufficient for
filing under the UCC or any comparable law of any and all jurisdictions as may
be necessary to perfect the Purchaser’s ownership interest in all Sale
Portfolio;

 

(v)           copies of properly authorized termination statements or statements
of release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance sufficient for filing under the UCC or any comparable law of
any and all jurisdictions as may be necessary to release all security interests
and similar rights of any Person in the Sale Portfolio previously granted by the
Seller;

 

(vi)          copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Closing
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Seller (under its present name
and any previous name) as debtor and which are filed in the State of Maryland,
together with copies of such financing statements (none of which shall cover any
Sale Portfolio);

 

(vii)         all instruments in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Purchaser
and the Agent, and the Purchaser and the Agent shall have received from the
Seller copies of all documents (including, without limitation, records of
corporate proceedings, approvals and opinions) relevant to the transactions
herein contemplated as the Purchaser and the Agent may have reasonably
requested;

 

(viii)        any necessary third party consents to the closing of the
transactions contemplated hereby, in form and substance satisfactory to the
Purchaser;

 

(ix)           the Seller shall have paid all fees required to be paid by it on
the Closing Date; and

 

(x)            one or more favorable Opinions of Counsel from counsel to the
Seller with respect to the perfection and enforceability of the security
interest hereunder and such other matters as the Purchaser or any assignee
thereof may reasonably request.

 

Section 3.2.            Conditions Precedent to All Purchases.  The Purchase to
take place on the initial Purchase Date and each Purchase to take place on a
subsequent Purchase Date hereunder shall be subject to the further conditions
precedent that:

 

(a)           The following statements shall be true:

 

(i)            The representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Purchase Date
in all material respects, before and after giving effect to the Purchase to take
place on such

 

11

--------------------------------------------------------------------------------


 

Purchase Date and to the application of proceeds therefrom, as though made on
and as of such date (other than any representation and warranty that is made as
of a specific date);

 

(ii)           The Seller is in compliance in all respects with each of its
covenants and other agreements set forth herein;

 

(iii)          No Seller Termination Event (or event which, with the passage of
time or the giving of notice, or both would constitute a Seller Termination
Event) shall have occurred or would result from such Purchase;

 

(iv)          The Facility Maturity Date has not yet occurred; and

 

(v)           No Applicable Law shall prohibit or enjoin, and no order, judgment
or decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof.

 

(b)           The Purchaser shall have received a duly executed and completed
First Tier Loan Assignment along with a Schedule I that is true, accurate and
complete in all respects as of the related Cut-Off Date.

 

(c)           The Seller shall have delivered to the Collateral Custodian on
behalf of the Purchaser and any assignee thereof each item required to be
contained in the Required Loan Documents and the Loan Asset Checklist of any of
the Eligible Loan Assets or Portfolio Assets related thereto being acquired by
the Purchaser within five Business Days of the related Purchase Date.

 

(d)           The Seller shall have taken all steps necessary under all
Applicable Law in order to Sell to the Purchaser the Sale Portfolio being
Purchased on such Purchase Date and, upon the Sale of such Sale Portfolio from
the Seller to the Purchaser pursuant to the terms hereof, the Purchaser will
have acquired good and marketable title to (subject to Section 10.20) and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance (other than Permitted Liens);
provided that if such item of Sale Portfolio contains a restriction of
transferability, the applicable Loan Agreement provides that any consents
necessary for future assignments shall not be unreasonably withheld by the
applicable Obligor and/or agent, and the rights to enforce rights and remedies
in respect of the same under the applicable Loan Agreement inure to the benefit
of the holder of such Loan Asset (subject to the rights of any applicable agent
or other lenders).

 

(e)           The Seller shall have received a copy of an Approval Notice
executed by the Agent evidencing the approval of the Agent, in its sole and
absolute discretion of the Sale to the Purchaser of the Eligible Loan Assets
identified on Schedule I to the applicable First Tier Loan Assignment on the
applicable Purchase Date.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.            Representations and Warranties of the Seller.  The
Seller makes the following representations and warranties, on which the
Purchaser relies in acquiring the Sale Portfolio Purchased hereunder, the
Borrower relies in acquiring the Sale Portfolio under the Second Tier Purchase
and Sale Agreement and each of the Secured Parties relies upon in entering into
the Note Purchase Agreement. As of each Purchase Date, the Seller represents and
warrants to the Purchaser for the benefit of the Purchaser and each of its
successors and assigns that:

 

(a)           Organization and Good Standing.  The Seller has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (subject to Section 5.1(f)), with all requisite
corporate power and authority to own or lease its properties and to conduct its
business as such business is presently conducted, and had at all relevant times
and now has all necessary power, authority and legal right to acquire and own
the Sale Portfolio and to Sell such Sale Portfolio to the Purchaser hereunder.

 

(b)           Due Qualification.  The Seller is duly qualified to do business
and has obtained all necessary licenses and approvals, in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Seller (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement, each First Tier Loan Assignment and the
other Transaction Documents to which it is a party and (b) carry out the terms
of this Agreement, each First Tier Loan Assignment and the other Transaction
Documents to which it is a party and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement, each
First Tier Loan Assignment and the other Transaction Documents to which it is a
party and the sale and assignment of an ownership interest in the Sale Portfolio
on the terms and conditions herein provided.  This Agreement, each First Tier
Loan Assignment and each other Transaction Document to which the Seller is a
party have been duly executed and delivered by the Seller.

 

(d)           Valid Conveyance; Binding Obligations.  This Agreement, each First
Tier Loan Assignment and the Transaction Documents to which the Seller is party
have been and, in the case of each First Tier Loan Assignment delivered after
the Closing Date, will be, duly executed and delivered by the Seller, and this
Agreement, together with the applicable First Tier Loan Assignment in each case,
shall effect valid Sales of Sale Portfolio, enforceable against the Seller and
creditors of and purchasers from the Seller, and this Agreement, each First Tier
Loan Assignment and such Transaction Documents shall constitute legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with their respective terms, except as enforceability may be limited by
Bankruptcy Laws and general principles of equity (whether such enforceability is
considered in a proceeding in equity or at law).

 

13

--------------------------------------------------------------------------------


 

(e)           No Violation.  The execution, delivery and performance of this
Agreement, each First Tier Loan Assignment and all other agreements and
instruments executed and delivered or to be executed and delivered by the Seller
pursuant hereto or thereto in connection with the Sale of the Sale Portfolio
will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Seller’s articles of incorporation or by-laws or any
contractual obligation of the Seller, (ii) result in the creation or imposition
of any Lien (other than Permitted Liens) upon any of the Seller’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any Applicable Law.

 

(f)            No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Seller, threatened against the
Seller, before any Governmental Authority (i) asserting the invalidity of this
Agreement, any First Tier Loan Assignment or any other Transaction Document to
which the Seller is a party, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement, any First Tier Loan Assignment
or any other Transaction Document to which the Seller is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)           No Consents.  The Seller is not required to obtain the consent or
approval of any other party or any consent, license, approval or authorization,
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any First Tier Loan Assignment, except those
which have been obtained.

 

(h)           State of Organization, Etc.  Except as permitted hereunder, the
Seller’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Seller has not changed its name since its formation; does not
have tradenames, fictitious names, assumed names or “doing business as” names.
The chief executive office of the Seller (and the location of the Seller’s
records regarding the Sale Portfolio (other than those delivered to the
Collateral Custodian)) is at the address of the Seller set forth on the
signature pages hereto.  The Seller’s only jurisdiction of formation is
Maryland, and, except as permitted hereunder, the Seller has not changed its
jurisdiction of formation.

 

(i)            Bulk Sales.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.

 

(j)            Solvency.  The Seller is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Seller is solvent and will not become
insolvent after giving effect to the transactions contemplated by this Agreement
and the other Transaction Documents.  The Seller, after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
will have an adequate amount of capital to conduct its business in the
foreseeable future.

 

14

--------------------------------------------------------------------------------


 

(k)           Selection Procedures.  No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Eligible Loan Assets included in the Sale
Portfolio.

 

(l)            Compliance with Laws.  The Seller has complied in all material
respects with all Applicable Law to which it may be subject, and no Sale
Portfolio contravenes any Applicable Law.

 

(m)          Taxes.  The Seller has filed or caused to be filed all tax returns
that are required to be filed by it.  The Seller has paid or made adequate
provisions for the payment of all taxes and all assessments made against it or
any of its property (other than any amount of tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Seller), and no tax lien has been filed and, to the Seller’s
knowledge, no claim is being asserted, with respect to any such tax, assessment
or other charge.

 

(n)           Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the Sale of the
Sale Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.  The Seller does not own or intend to
carry or purchase, and no proceeds from the Sale of the Sale Portfolio will be
used to carry or purchase, any Margin Stock or to extend “purpose credit” within
the meaning of Regulation U.

 

(o)           First Tier Loan Assignments.  Each First Tier Loan Assignment is
accurate in all respects.

 

(p)           No Liens, Etc.  The Sale Portfolio to be acquired by Purchaser
hereunder is owned by the Seller free and clear of any Lien, security interest,
charge or encumbrance (subject only to Permitted Liens), and the Seller has the
full right, corporate power and lawful authority to Sell the same and interests
therein and, upon the Sale thereof hereunder, the Purchaser will have acquired
good and marketable title to (subject to Section 10.20)  and a valid and
perfected ownership interest in such Sale Portfolio, free and clear of any Lien,
security interest, charge or encumbrance (subject only to Permitted Liens);
provided that if such item of Sale Portfolio contains a restriction of
transferability, the applicable Loan Agreement provides that any consents
necessary for future assignments shall not be unreasonably withheld by the
applicable Obligor and/or agent, and the rights to enforce rights and remedies
in respect of the same under the applicable Loan Agreement inure to the benefit
of the holder of such Loan Asset (subject to the rights of any applicable agent
or other lenders). No effective financing statement reflecting the Seller or the
Seller’s predecessor in interest, as a “Debtor”, or other instrument similar in
effect covering all or any part of any Sale Portfolio Purchased hereunder is on
file in any recording office, except such as may have been filed in favor of the
Trustee as “Secured Party” or “Assignee”, in each case, for the benefit of the
Secured Parties pursuant to the Note Purchase Agreement.

 

15

--------------------------------------------------------------------------------


 

(q)           Information True and Correct.  All information heretofore
furnished by or on behalf of the Seller to the Purchaser or any assignee thereof
in connection with this Agreement or any transaction contemplated hereby is true
and complete and does not omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; provided that, solely with respect to written or
electronic information furnished by the Seller which was provided to the Seller
from an Obligor with respect to a Loan Asset, such information need only be
accurate, true and correct to the knowledge of the Seller; provided further,
that the foregoing proviso shall not apply to any information presented in a
Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(r)            ERISA Compliance.  The present value of all benefits vested under
all Pension Plans does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date).  No prohibited transactions, failure to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Benefit Plan other than a
Multiemployer Plan, withdrawals or reportable events have occurred with respect
to any Pension Plans that, in the aggregate, could subject the Seller to any
material tax, penalty or other liability.  No notice of intent to terminate a
Pension Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(s)           Investment Company Status.  The Seller is an “investment company”
that has elected to be regulated as a “business development company” within the
meaning of the 1940 Act. The Seller conducts its business and other activities
in compliance in all material respects with the applicable provisions of the
1940 Act and any applicable rules, regulations or orders issued by the SEC
thereunder.

 

(t)            Intent of The Seller.  The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.

 

(u)           Value Given.  The Seller has received reasonably equivalent value
from the Purchaser in exchange for the Sale of such Sale Portfolio Sold
hereunder. No such Sale has been made for or on account of an antecedent debt
owed by the Seller and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

 

(v)           Accounting.  Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Sale Portfolio by the Seller to the Purchaser.

 

(w)          No Broker-Dealers.  The Seller is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

16

--------------------------------------------------------------------------------


 

(x)            Special Purpose Entity.  The Purchaser is an entity with assets
and liabilities separate and distinct from those of the Seller and any
Affiliates thereof (other than the Guarantor), and the Seller hereby
acknowledges that the Agent, the Note Purchaser, the Borrower, the Trustee and
the other Secured Parties are entering into the transactions contemplated by the
Note Purchase Agreement in reliance upon the Purchaser’s identity as a legal
entity that is separate from the Seller and from each other Affiliate of the
Seller (other than the Guarantor).  Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps, including, without limitation, all steps that the Agent, the Note
Purchaser, the Borrower and the Trustee may from time to time reasonably
request, to maintain the Purchaser’s identity as a separate legal entity and to
make it manifest to third parties that the Purchaser is an entity with assets
and liabilities distinct from those of the Seller and each other Affiliate
thereof (other than the Guarantor) and not just a division of the Seller or any
such other Affiliate (other than the Guarantor) (other than for tax purposes).
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, the Seller shall take all reasonable steps to ensure
that the Purchaser has not and will not take, refrain from taking, or fail to
take (as applicable) any action described in Section 9(j) of its operating
agreement.

 

(y)           Sale Agreement.  This Agreement and the First Tier Loan
Assignments contemplated herein are the only agreements or arrangements pursuant
to which the Seller Sells the Sale Portfolio Sold by it to the Purchaser.

 

(z)            Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Sale Portfolio in favor of the
Purchaser, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;

 

(ii)           the Loan Assets, along with the related Loan Asset Files,
constitute either a “general intangible,” an “instrument,” an “account,”
“securities entitlement,” “tangible chattel paper”, “certificated security,”
“uncertificated security,” “supporting obligation,” or “insurance” (each as
defined in the applicable UCC), real property and/or such other category of
collateral under the applicable UCC as to which the Seller has complied with its
obligations under this Section 4.1(z).

 

(iii)          the Seller owns and has good and marketable title to the Sale
Portfolio (subject to Section 10.20) Sold by it to the Purchaser hereunder on
such Purchase Date, free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(iv)          the Seller has received all consents and approvals required by the
terms of any Loan Asset, to the Sale thereof and the granting of a security
interest in the Loan Assets hereunder to the Purchaser;

 

(v)           the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Sale Portfolio in which a

 

17

--------------------------------------------------------------------------------


 

security interest may be perfected by filing granted hereunder to the
Purchaser;  provided that filings in respect of real property shall not be
required;

 

(vi)          other than (i) as expressly permitted by the terms of this
Agreement and the Note Purchase Agreement and (ii) the security interest granted
to the Purchaser, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Sale Portfolio.  The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Sale Portfolio
other than any financing statement (A) relating to the security interest granted
to the Purchaser under this Agreement, (B) relating to the closing of a
Permitted Securitization contemplated by Section 2.07(c) of the Note Purchase
Agreement or (C) that has been terminated and/or fully and validly assigned to
the Trustee on or prior to the date hereof.  The Seller is not aware of the
filing of any judgment or tax lien filings against the Seller;

 

(vii)         all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset have been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

 

(viii)        other than in the case of Noteless Loan Assets, the Seller has
received, or subject to the delivery requirements herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Trustee, is holding the underlying promissory notes that
constitute or evidence the Loan Assets solely on behalf of and for the Trustee,
for the benefit of the Secured Parties; provided that the acknowledgement of the
Collateral Custodian set forth in Section 13.11 of the Note Purchase Agreement
may serve as such acknowledgement;

 

(ix)           none of the underlying promissory notes or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, on behalf of the Secured Parties;

 

(x)            with respect to any Sale Portfolio that constitutes a
“certificated security”, such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specifically Indorsed to the Trustee, for the benefit of the
Secured Parties, or in blank by an effective Indorsement or has been registered
in the name of the Trustee, for the benefit of the Secured Parties, upon
original issue or registration or transfer by the Borrower of such certificated
security; and

 

(xi)           with respect to any Sale Portfolio that constitutes an
“uncertificated security”, that the Seller shall cause the issuer of such
uncertificated security to register the Trustee, on behalf of the Secured
Parties, as the registered owner of such uncertificated security.

 

18

--------------------------------------------------------------------------------


 

(aa)         Credit Policy.  The Seller has complied in all material respects
with the Credit Policy with respect to all of the Sale Portfolio.

 

(bb)         Notice to Agents and Obligors.  The Seller has directed any agent,
administrative agent or Obligor for any Loan Asset to remit all payments and
collections with respect to such Loan Asset directly to the Collection Account.

 

(cc)         Collections.  The Collection Account is the only account to which
Obligors have been instructed to send Interest Collections and Principal
Collections on the Sale Portfolio Sold by the Seller. The Seller acknowledges
that all Interest Collections and Principal Collections received by it or its
Affiliates with respect to the Sale Portfolio Purchased by the Purchaser as
contemplated by this Agreement are held and shall be held in trust for the
benefit of the Purchaser (or its assignees) until deposited into the Collection
Account as required by the Note Purchase Agreement.

 

(dd)         Set–Off, Etc.  No Sale Portfolio has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set–off or modified by the Seller
or the Obligor thereof, and no Sale Portfolio is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set–off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Sale Portfolio or otherwise, by the Seller or the Obligor with respect thereto,
except for amendments, extensions or modifications to such Sale Portfolio
otherwise permitted under Section 6.04(a) of the Note Purchase Agreement and in
accordance with the Credit Policy and the Servicing Standard.

 

(ee)         Full Payment.  As of the related Purchase Date thereof, the Seller
has no knowledge of any fact which should lead it to expect that any Sale
Portfolio will not be paid in full.

 

(ff)           Ownership of the Purchaser.  The Seller owns, directly or
indirectly, 100% of the membership interests of the Purchaser, free and clear of
any Lien (other than the JPM Lien).  Such membership interests are validly
issued, fully paid and non—assessable, and there are no options, warrants or
other rights to acquire membership interests of the Purchaser.

 

(gg)         Confirmation from the Seller.  The Seller has provided written
confirmation to the Purchaser that the Seller will not cause the Purchaser to
file a voluntary petition under the Bankruptcy Code.

 

(hh)         Environmental. With respect to each item of Underlying Collateral
as of the Cut-Off Date for the Loan Asset related to such Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Seller (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the Cut-Off Date for the Loan Asset
related to such Underlying Collateral, the Seller has not received any

 

19

--------------------------------------------------------------------------------


 

written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Seller have knowledge or reason to believe that any such notice will be received
or is being threatened.

 

(ii)           USA PATRIOT Act.  Neither the Seller nor any Affiliate of the
Seller is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)           Seller Termination Event.  No event has occurred which
constitutes a Seller Termination Event and no event has occurred and is
continuing which, with the passage of time or the giving of notice, or both
would constitute a Seller Termination Event (other than as previously disclosed
to the Agent as such).

 

(kk)         Opinion.  The statements of fact in the section heading
“Assumptions” in the non-consolidation and true sale opinion (the
“Non-Consolidation/True Sale Opinion”) of Latham & Watkins LLP, dated as of the
date hereof are true and correct in all material respects.

 

(ll)           Accuracy of Representations and Warranties.  Each representation
or warranty by the Seller contained (i) herein or (ii) in any certificate or
other document furnished by the Seller to the Purchaser or the Agent in writing
pursuant hereto or in connection herewith is, as of its date, true and correct
in all material respects.

 

(mm)       Representations and Warranties for Benefit of the Purchaser’s
Assignees. The Seller hereby makes each representation and warranty contained in
this Agreement and the other Transaction Documents to which it is a party and
that have been executed and delivered on or prior to such Purchase Date to, and
for the benefit of the Purchaser (and its assignees), the Agent, the Note
Purchaser and the Trustee as if the same were set forth in full herein.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) any subsequent transfer of the Sale Portfolio by the Purchaser
(including a transfer under the Second Tier Purchase and Sale Agreement and
grant of a first priority perfected security interest in, to and under the Sale
Portfolio pursuant to the Note Purchase Agreement by the Borrower). Upon
discovery by the Seller or the Purchaser of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice thereof to the other and to the Agent immediately upon
obtaining knowledge of such breach.

 

20

--------------------------------------------------------------------------------


 

Section 4.2.            Representations and Warranties of the Seller Relating to
the Agreement and the Sale Portfolio.  The Seller makes the following
representations and warranties, on which the Purchaser relies in acquiring the
Sale Portfolio Purchased hereunder, the Borrower relies in acquiring the Sale
Portfolio under the Second Tier Purchase and Sale Agreement and each of the
Secured Parties relies upon in entering into the Note Purchase Agreement. As of
each Purchase Date, the Seller represents and warrants to the Purchaser for the
benefit of the Purchaser and each of its successors and assigns that:

 

(a)           Binding Obligation, Valid Transfer and Security Interest.  This
Agreement, together with the First Tier Loan Assignments, constitutes a valid
transfer to the Purchaser of all right, title and interest in, to and under all
Sale Portfolio, free and clear of any Lien of any Person claiming through or
under the Seller or its Affiliates, except for Permitted Liens.  If the
conveyances contemplated by this Agreement are determined to be a transfer for
security, then this Agreement constitutes a grant of a security interest in all
Sale Portfolio to the Purchaser which upon the delivery of the Required Loan
Documents and the filing of the financing statements shall be a first priority
perfected security interest in all Sale Portfolio, subject only to Permitted
Liens.  Neither the Seller nor any Person claiming through or under the Seller
shall have any claim to or interest in the Controlled Accounts; provided, if
this Agreement constitutes only a grant of a security interest in such property,
then  the Seller shall have the rights in such property as a debtor for purposes
of the UCC.

 

(b)           Eligibility of Loan Assets.  As of each Purchase Date,
(i) Schedule I is an accurate and complete listing of all the Sale Portfolio as
of the related Cut—Off Date and the information contained therein with respect
to the identity of such Sale Portfolio and the amounts owing thereunder is true
and correct as of the related Cut—Off Date, (ii) each item of the Sale Portfolio
Purchased by the Purchaser hereunder is an Eligible Loan Asset, and (iii) with
respect to each item of the Sale Portfolio all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Seller in
connection with the transfer of an ownership interest or security interest in
each item of Sale Portfolio to the Purchaser have been duly obtained, effected
or given and are in full force and effect.

 

(c)           No Fraud.  Each Eligible Loan Asset was originated without any
fraud or material misrepresentation by the Seller or, to the best of the
Seller’s knowledge, on the part of the Obligor.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser, (y) any subsequent transfer of the Sale Portfolio by the Purchaser
(including a transfer under the Second Tier Purchase and Sale Agreement and
grant of a first priority perfected security interest in, to and under the Sale
Portfolio pursuant to the Note Purchase Agreement by the Borrower) and (z) the
termination of this Agreement, the Second Tier Purchase and Sale Agreement and
the Note Purchase Agreement.  Upon discovery by the Seller or the Purchaser of a
breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice thereof to the other
and to the Agent immediately upon obtaining knowledge of such breach.

 

21

--------------------------------------------------------------------------------


 

Section 4.3.            Representations and Warranties of the Purchaser.  The
Purchaser makes the following representations and warranties, on which the
Seller relies in selling Sale Portfolio to the Purchaser hereunder.  Such
representations are made as of the execution and delivery of this Agreement, but
shall survive until the Collection Date, the Sale of Sale Portfolio hereunder,
the sale of the Sale Portfolio to the Borrower under the Second Tier Purchase
and Sale Agreement, and the grant of a security interest in such Sale Portfolio
by the Borrower to the Trustee, on behalf of the Secured Parties, under the Note
Purchase Agreement.

 

(a)           Organization and Good Standing.  The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware or such other jurisdiction as
permitted under the terms of the Transaction Documents, with the power and
authority to own or lease its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, and had
at all relevant times, and has, all necessary power, authority and legal right
to acquire and own the Sale Portfolio.

 

(b)           Due Qualification.  The Purchaser is duly qualified to do business
as a limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification,
licenses and/or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery.
The Purchaser has all necessary power, authority and legal right to execute and
deliver this Agreement and to carry out the terms hereof and to acquire the Sale
Portfolio; and the execution, delivery and performance of this Agreement and all
of the documents required pursuant hereto have been duly authorized by the
Purchaser by all necessary limited liability company action.

 

(d)           No Consent Required.  The Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement, each First Tier Loan Assignment and the Transaction Documents to
which it is a party, except for such as have been obtained, effected or made.

 

(e)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject, as to enforceability, to applicable
Bankruptcy Laws and general principles of equity.

 

(f)            No Violation.  The consummation of the transactions contemplated
by this Agreement, each First Tier Loan Assignment and the other Transaction
Documents to which it is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Purchaser’s certificate of formation, operating agreement or
any contractual obligation of the Purchaser, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Purchaser’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any Applicable Law.

 

22

--------------------------------------------------------------------------------


 

(g)           Value Given.  The Purchaser has given reasonably equivalent value
to the Seller in exchange for the Sale of such Sale Portfolio, which amount the
Purchaser hereby agrees is the fair market value of such Sale Portfolio. No such
Sale has been made for or on account of an antecedent debt owed by the Seller
and no such transfer is or may be voidable or subject to avoidance under any
section of the Bankruptcy Code.

 

(h)           No Proceedings.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is presently pending or, to the
knowledge of the Purchaser, threatened against the Purchaser or any properties
of the Purchaser or with respect to this Agreement, any First Tier Loan
Assignment or any other Transaction Document to which the Purchaser is a party,
which, if adversely determined, could have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement, any
First Tier Loan Assignment or any Transaction Document to which the Purchaser is
a party or any of the other applicable documents forming part of the Sale
Portfolio.

 

(i)            Sale Agreement.  This Agreement and the First Tier Loan
Assignments contemplated herein are the only agreements or arrangements pursuant
to which the Purchaser Purchases the Sale Portfolio Sold to it by the Seller.

 

(j)            Investment Company Act.  The Purchaser is not required to
register as an “investment company” under the provisions of the 1940 Act.

 

(k)           Compliance with Law. The Purchaser has complied in all material
respects with all Applicable Law to which it may be subject, and no Sale
Portfolio contravenes any Applicable Law.

 

(l)            Opinions.  The statements of fact in the section heading
“Assumptions” in the Non-Consolidation/True Sale Opinion are true and correct in
all material respects.

 

ARTICLE V.

COVENANTS OF THE SELLER

 

Section 5.1.            Protection of Title of the Purchaser.

 

(a)           On or prior to the Closing Date, the Seller shall have filed or
caused to be filed UCC-1 financing statements, naming the Seller as
“Debtor/Seller”, naming the Purchaser as “Secured Party/Buyer”, and naming the
Trustee, for the benefit of the Secured Parties, as “Total Assignee”, and
describing the Sale Portfolio to be acquired by the Purchaser, with the office
of the Secretary of State of the state of the jurisdiction of organization of
the Seller.  From time to time thereafter, the Seller shall file such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by law (or deemed desirable by the
Purchaser or any assignee thereof) to fully perfect, preserve, maintain and
protect the ownership interest of the Purchaser under this Agreement, the
ownership interest of the Borrower under the Second Tier Purchase and Sale
Agreement, and the security interest of the Trustee for the benefit of the
Secured Parties under the Note Purchase Agreement, in the Sale Portfolio
acquired by the Purchaser hereunder, as the case may be, and in the proceeds
thereof.  The Seller shall deliver (or cause to be delivered) to the Purchaser,
the Trustee, the Collateral

 

23

--------------------------------------------------------------------------------


 

Custodian, the Servicer, the Note Purchaser and the Agent file-stamped copies
of, or filing receipts for, any document filed as provided above, as soon as
available following such filing. The Seller agrees that it will from time to
time, at its expense, take all actions, that the Purchaser, the Trustee or the
Agent may reasonably request in order to perfect, protect or more fully evidence
the Purchases hereunder and the security and/or interest granted in the Sale
Portfolio, or to enable the Purchaser, the Trustee, the Agent or the Secured
Parties to exercise and enforce their rights and remedies hereunder or under any
Transaction Document.

 

(b)           On or prior to each Purchase Date hereunder, the Seller shall take
all steps necessary under all Applicable Law in order to Sell to the Purchaser
the Sale Portfolio being acquired by the Purchaser on such Purchase Date to the
Purchaser so that, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof on such Purchase Date, the Purchaser will
have acquired good and marketable title to (subject to Section 10.20) and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance or restrictions on
transferability (subject only to Permitted Liens).  On or prior to each Purchase
Date hereunder, the Seller shall take all steps required under Applicable Law in
order for the Borrower to grant to the Trustee, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in the Sale Portfolio being Purchased by the Purchaser on such Purchase
Date and, from time to time thereafter, the Seller shall take all such actions
as may be required by Applicable Law to fully preserve, maintain and protect the
Purchaser’s ownership interest in, and the Trustee’s first priority perfected
security interest in (subject only to Permitted Liens), the Sale Portfolio which
have been acquired by the Purchaser hereunder.

 

(c)           The Seller shall direct any agent or administrative agent for any
Sale Portfolio originated or acquired by the Seller to remit all payments and
collections with respect to such Sale Portfolio and direct the Obligor with
respect to such Sale Portfolio to remit all such payments and collections
directly to the Collection Account. The Seller will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to the Collection Account, unless the Purchaser and the Agent have
consented to such change.  The Seller shall ensure that only funds constituting
payments and collections relating to Sale Portfolio shall be deposited into the
Collection Account. In the event any payments relating to any Sale Portfolio are
remitted directly to the Seller or any Affiliate of the Seller, the Seller will
remit (or will cause all such payments to be remitted) directly to the
Collection Account within two Business Days following receipt thereof, and, at
all times prior to such remittance, the Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Purchaser and its assignees.  Until so deposited, all such
Interest Collections and Principal Collections shall be held in trust for the
Purchaser or its assignees by the Seller.

 

(d)           At any time after the occurrence or declaration of the Facility
Maturity Date, the Purchaser, the Trustee or the Agent may direct the Seller or
the Servicer to notify the Obligors, at Seller’s expense, of the Purchaser’s (or
its assigns) or the Secured Parties’ interest in the Sale Portfolio under this
Agreement and may direct that payments of all amounts due or that become due
under any or all of the Sale Portfolio be made directly to the Purchaser (or its
assigns), the Trustee or the Agent.

 

24

--------------------------------------------------------------------------------


 

(e)           The Seller shall, not earlier than six months and not later than
three months prior to the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.1 or any other financing statement
filed pursuant to this Agreement or in connection with any Purchase hereunder,
unless the Collection Date shall have occurred:

 

(i)            file or cause to be filed an appropriate continuation statement
with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Purchaser, the Trustee
and the Agent an opinion of the counsel for Seller, in form and substance
reasonably satisfactory to the Purchaser, the Trustee and the Agent, confirming
and updating the opinion delivered pursuant to Section 3.1 with respect to
perfection and otherwise to the effect that the security interest hereunder
continues to be an enforceable and perfected security interest, subject to no
other Liens of record except as specified therein, provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(f)            The Seller shall not (x) change its name, move the location of
its principal place of business and chief executive office, change the offices
where it keeps records concerning the Sale Portfolio from the address set forth
under its name on the signature pages hereto, or change the jurisdiction of its
formation, or (y) move, or consent to the Collateral Custodian moving, the
Required Loan Documents and Loan Asset Files from the location required under
the Transaction Documents, unless the Seller has given at least 30 days’ written
notice to the Purchaser and the Agent and has taken all actions required under
the UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Purchaser in the Sale Portfolio, together
with such Opinions of Counsel and other documents and instruments as the Agent
may request in connection therewith.

 

(g)           The Seller shall at all times maintain each office from which it
services Sale Portfolio and its principal executive office within the United
States of America.

 

(h)           The Seller shall mark its master data processing records so that,
from and after the time of Sale under this Agreement of Sale Portfolio to the
Purchaser, the sale of Sale Portfolio to the Borrower under the Second Tier
Purchase and Sale Agreement and the grant of a security interest in such Sale
Portfolio by the Borrower to the Trustee for the benefit of the Secured Parties
under the Note Purchase Agreement, the Seller’s master data processing records
(including archives) that refer to such Sale Portfolio shall indicate clearly
that such Sale Portfolio has been Purchased by the Purchaser hereunder,
transferred to the Borrower under the Second Tier Purchase and Sale Agreement
and Pledged by the Borrower to the Trustee, on behalf of the Secured Parties,
under the Note Purchase Agreement.  Indication of the Trustee’s security
interest for the benefit of the Secured Parties in the Sale Portfolio shall be
deleted from or modified on the Seller’s computer systems when, and only when,
such Sale Portfolio shall be (i) paid off by the related Obligor, (ii) purchased
or substituted by the Seller in accordance with Section 6.1 or 6.2 hereof or
(iii) released by the Trustee pursuant to Section 2.16 of the Note Purchase
Agreement.

 

25

--------------------------------------------------------------------------------


 

(i)            If the Seller fails to perform any of its obligations hereunder,
the Purchaser, the Trustee or the Agent may (but shall not be required to)
perform, or cause performance of, such obligation; and the Purchaser’s, the
Trustee’s or the Agent’s costs and expenses incurred in connection therewith
shall be payable by the Seller as provided in Section 9.1. The Seller
irrevocably authorizes the Purchaser, the Trustee or the Agent at any time and
from time to time at the Purchaser’s, the Trustee’s or the Agent’s sole
discretion and appoints the Purchaser, the Trustee and the Agent as its
attorney—in—fact pursuant to a Power of Attorney substantially in the form of
Exhibit C to act on behalf of the Seller (i) to file financing statements on
behalf of the Seller, as debtor, necessary or desirable in the Purchaser’s, the
Trustee’s or the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchaser or the Trustee in the
Sale Portfolio and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Sale Portfolio as
a financing statement in such offices as the Purchaser, the Trustee or the Agent
in their sole discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Purchaser or  the Trustee in
the Sale Portfolio.  This appointment is coupled with an interest and is
irrevocable.

 

Section 5.2.            Affirmative Covenants of the Seller.

 

From the date hereof until the Collection Date:

 

(a)           Compliance with Law.  The Seller will comply in all material
respects with all Applicable Law, including those applicable to the Seller as a
result of its interest in the Sale Portfolio or any part thereof.

 

(b)           Preservation of Company Existence.  The Seller will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)           Performance and Compliance with Sale Portfolio.  The Seller will,
at its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Sale Portfolio and all other agreements related to such Sale
Portfolio.

 

(d)           Keeping of Records and Books of Account.  The Seller will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Sale Portfolio.

 

(e)           Separate Identity.  The Seller acknowledges that the Borrower, the
Agent, the Trustee, the Note Purchaser and the other Secured Parties are
entering into the transactions contemplated by this Agreement, the Note Purchase
Agreement and the other Transaction Documents in reliance upon the Purchaser’s
identity as a legal entity that is separate from the Seller and each other
Affiliate of the Seller (other than the Guarantor).

 

26

--------------------------------------------------------------------------------


 

Therefore, from and after the date of execution and delivery of this Agreement,
the Seller will take all reasonable steps including, without limitation, all
steps that the Borrower, the Agent, the Trustee, the Note Purchaser and the
other Secured Parties may from time to time reasonably request to maintain the
Purchaser’s identity as a legal entity that is separate from the Seller and each
other Affiliate of the Seller (other than the Guarantor) and to make it manifest
to third parties that the Purchaser is an entity with assets and liabilities
distinct from those of the Seller and each other Affiliate thereof (other than
the Guarantor)(other than for tax purposes) and not just a division of the
Seller or any such other Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
agrees that:

 

(i)            the Seller will take all other actions necessary on its part to
ensure that the Purchaser is at all times in compliance with the criteria and
the restrictions set forth in Section 9(j) of the limited liability company
operating agreement of the Purchaser;

 

(ii)           the Seller shall maintain corporate records and books of account
separate from those of the Purchaser;

 

(iii)          the annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall not reflect in any way that the assets
of the Purchaser, including, without limitation, the Sale Portfolio, could be
available to pay creditors of the Seller or any other Affiliate of the Seller
(other than the Guarantor);

 

(iv)          the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Seller as official records;

 

(v)           the Seller shall maintain an arm’s—length relationship with the
Purchaser and will not hold itself out as being liable for the debts of the
Purchaser;

 

(vi)          the Seller shall keep its assets and its liabilities wholly
separate from those of the Purchaser;

 

(vii)         the Seller will avoid the appearance, and promptly correct any
known misperception of any of the Seller’s creditors, that the assets of the
Purchaser are available to pay the obligations and debts of the Seller; and

 

(viii)        to the extent that the Seller services the Loan Assets and
performs other services on the Purchaser’s behalf, the Seller will clearly
identify itself as an agent for the Purchaser in the performance of such duties.

 

(f)            Credit Policy.  The Seller will (i) comply in all material
respects with the Credit Policy in regard to the Sale Portfolio and (ii) furnish
to the Purchaser, the Trustee, the Agent and the Note Purchaser, prior to its
effective date, prompt written notice of any changes in the Credit Policy.

 

27

--------------------------------------------------------------------------------


 

(g)           Taxes.  The Seller will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

 

(h)           Cooperation with Requests for Information or Documents.  The
Seller will cooperate fully with all reasonable requests of the Purchaser and
its assigns regarding the provision of any information or documents, necessary
or desirable, including the provision of such information or documents in
electronic or machine—readable format, to allow each of the Purchaser and its
assignees to carry out their responsibilities under the Transaction Documents.

 

(i)            Payment, Performance and Discharge of Obligations.  The Seller
will pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all taxes, assessments and governmental charges
upon its income and properties, when due, unless and only to the extent that
such obligations, liabilities, taxes, assessments and governmental charges shall
be contested in good faith and by appropriate proceedings and that, to the
extent required by GAAP, proper and adequate book reserves relating thereto are
established by the Seller and then only to the extent that a bond is filed in
cases where the filing of a bond is necessary to avoid the creation of a Lien
against any of its properties.

 

(j)            Notices.  The Seller will furnish to the Purchaser, the Trustee,
the Agent and the Note Purchaser:

 

(i)            Income Tax Liability.  Telephonic or facsimile notice within 10
Business Days (confirmed in writing within five Business Days thereafter) of the
receipt of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments (i) to the Tax
liability of the Seller or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which the Seller is a member in an amount
equal to or greater than $10,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower in an amount equal to or greater than $1,000,000 in
the aggregate.  Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof;

 

(ii)           Auditors’ Management Letters.  Promptly after the receipt
thereof, any auditors’ management letters that are received by the Seller or by
its accountants;

 

(iii)          Representations and Covenants.  The Seller shall promptly, upon
receipt of notice or discovery thereof, notify the Purchaser, the Trustee, the
Agent and the Note Purchaser (i) if any representation or warranty set forth in
Section 4.1 or Section 4.2 was incorrect at the time it was given or deemed to
have been given or (ii) of the breach of any covenant under Section 5.1,
Section 5.2 or Section 5.3 and at the same time deliver to the Purchaser, the
Trustee, the Agent and the Note Purchaser a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Seller shall notify the Purchaser, the
Trustee, the Agent and the Note Purchaser in the manner set forth in the
preceding sentence before any Purchase Date of any facts or circumstances within
the knowledge of the Seller

 

28

--------------------------------------------------------------------------------


 

which would render any of the said representations and warranties untrue at the
date when such representations and warranties were made or deemed to have been
made;

 

(iv)          ERISA.  Promptly after receiving notice of any “reportable event”
(as defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Seller (or any
Affiliate thereof), a copy of such notice;

 

(v)           Proceedings. As soon as possible and in any event within three
Business Days, after the Seller receives notice or obtains knowledge thereof,
notice of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Sale Portfolio, the Transaction Documents, the Trustee’s, for the
benefit of the Secured Parties, interest in the Sale Portfolio, or the Borrower,
the Seller, the Purchaser or any of their Affiliates. For purposes of this
Section 5.2(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Sale Portfolio, the Transaction
Documents, the Trustee’s, for the benefit of the Secured Parties, interest in
the Sale Portfolio, or the Borrower or the Purchaser in excess of $1,000,000
shall be deemed to be material and (ii) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Seller or any
of its Affiliates (other than the Borrower or the Purchaser) in excess of
$5,000,000 shall be deemed to be material;

 

(vi)          Material Events.  Promptly upon becoming aware thereof, of any
event or other circumstance that is reasonably likely to have a Material Adverse
Effect;

 

(vii)         Events of Default.  The Seller will provide the Purchaser, the
Agent, the Trustee and the Note Purchaser with immediate written notice of the
occurrence of each Event of Default and each Unmatured Event of Default of which
the Seller has knowledge or has received notice.  In addition, no later than two
Business Days following the Seller’s knowledge or notice of the occurrence of
any Event of Default or Unmatured Event of Default, the Seller will provide to
the Purchaser, the Trustee, the Agent and the Note Purchaser a written statement
of a Responsible Officer of the Seller setting forth the details of such event
and the action that the Seller proposes to take with respect thereto; and

 

(viii)        Seller Termination Event and Seller Purchase Event. The Seller
will provide the Purchaser, the Agent, the Trustee and the Note Purchaser with
immediate written notice of the occurrence of each Seller Termination Event and
each Seller Purchase Event of which the Seller has knowledge or has received
notice.

 

(k)           Other.  The Seller will furnish to the Purchaser, the Trustee, the
Agent and the Note Purchaser promptly, from time to time such other information,
documents, records or reports respecting the Sale Portfolio or the condition or
operations, financial or otherwise, of the Seller as the Purchaser, the Trustee,
the Agent and the Note Purchaser may from time to time

 

29

--------------------------------------------------------------------------------


 

reasonably request in order to protect the interests of the Purchaser, the
Agent, the Trustee, the Note Purchaser or the Secured Parties under or as
contemplated by this Agreement and the other Transaction Documents.

 

(l)            Costs and Expenses.  The Seller shall pay all reasonable,
documented costs and disbursements in connection with the performance of its
obligations hereunder.

 

(m)          Annual Certificates.  On each anniversary of the Closing Date, the
Seller shall deliver an Officer’s Certificate, in form and substance acceptable
to the Purchaser and the Agent, providing (i) a certification, based upon a
review and summary of UCC search results reasonably satisfactory to the
Purchaser and the Agent, that there is no other interest in the Sale Portfolio
perfected by filing of a UCC financing statement other than in favor of the
Purchaser and the Trustee pursuant to the terms of the Transaction Documents and
(ii) a certification, based upon a review and summary of tax and judgment lien
searches satisfactory to the Purchaser and the Agent, that there is no other
interest in the Sale Portfolio based on any tax or judgment lien.

 

(n)           Opinion.  The Seller will comply in all material respects with any
requirements for future action set forth in the section heading “Assumptions” in
the Non-Consolidation/True Sale Opinion, with respect to the Transaction
Documents.

 

(o)           Copies of Other Information.  The Seller will deliver to the
Purchaser, the Trustee, the Agent and the Note Purchaser:

 

(i)            promptly, but in any event within ten Business Days after the
filing thereof, a copy of (a) each report or other filing made by the Seller or
any of its Affiliates with the Securities and Exchange Commission (the “SEC”)
and required by the SEC to be delivered to the shareholders of the Seller or any
such Affiliate, and (b) each report and final registration statement of the
Seller or any Affiliate filed with the  SEC; and

 

(ii)           promptly, from time to time, such other information, documents,
records or reports respecting the Sale Portfolio or the conditions or
operations, financial or otherwise, of the Seller (including, without
limitation, reports and notices relating to the Seller’s actions under and
compliance with ERISA and the 1940 Act) as the Purchaser, the Agent or the Note
Purchaser may from time to time request in order to perform their obligations
hereunder or under any other Transaction Document or to protect the interests of
the Purchaser under or as contemplated by this Agreement and the other
Transaction Documents.

 

Section 5.3.            Negative Covenants of the Seller.

 

From the date hereof until the Collection Date:

 

(a)           Sale Portfolio Not to be Evidenced by Instruments.  The Seller
will take no action to cause any Sale Portfolio that is not, as of the related
Purchase Date, as the case may be, evidenced by an instrument, to be so
evidenced except in connection with the enforcement or collection of such Sale
Portfolio.

 

30

--------------------------------------------------------------------------------


 

(b)           Security Interests.  Except as otherwise permitted herein and in
the Note Purchase Agreement, the Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Sale Portfolio Sold by the Seller to the Purchaser hereunder,
whether now existing or hereafter transferred hereunder, or any interest,
therein, and the Seller will not sell, pledge, assign or suffer to exist any
Lien (except for Permitted Liens) on its interest in the Sale Portfolio Sold by
the Seller to the Purchaser hereunder.  The Seller will promptly notify the
Purchaser, the Trustee, the Note Purchaser and the Agent of the existence of any
Lien on any Sale Portfolio and the Seller shall defend the right, title and
interest of the Purchaser and the Trustee, on behalf of the Secured Parties, in,
to and under the Sale Portfolio against all claims of third parties; provided,
that nothing in this Section 5.3(b) shall prevent or be deemed to prohibit the
Seller from suffering to exist Permitted Liens upon any of the Sale Portfolio.

 

(c)           Mergers, Acquisitions, Sales, Etc.  The Seller will not be a party
to any merger or consolidation, or purchase or otherwise acquire any of the
assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease substantially
all of its assets, or sell or assign with or without recourse any Sale Portfolio
or any interest therein (other than in the ordinary course of business or as
permitted pursuant to this Agreement or the Transaction Documents).

 

(d)           Transfer of Purchaser Membership Interests. The Seller shall not
transfer, pledge, participate or otherwise encumber its membership interests in
the Purchaser without the prior written consent of the Agent and the delivery of
an acceptable (in the Agent’s reasonable discretion) non-consolidation opinion
(other than with respect to the JPM Lien).

 

(e)           Restricted Payments.  The Seller shall permit the Purchaser to
make Purchaser Restricted Junior Payments, provided that after the occurrence of
an Event of Default, the Purchaser may not make any Purchaser Restricted Junior
Payment with respect to proceeds received by the Purchaser from the Seller with
respect to claims hereunder, including, but not limited to indemnification
claims pursuant to Article IX or repurchases pursuant to Section 6.1.

 

(f)            Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Loan Assets to the Purchaser.

 

(g)           ERISA Matters.  The Seller will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Benefit Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Seller or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Benefit Plan so as to result, directly or indirectly in any liability to the
Seller, or (e) permit to exist any occurrence of any reportable event described
in Title IV of

 

31

--------------------------------------------------------------------------------


 

ERISA with respect to any Pension Plan other than an event for which the
reporting requirements have been waived by regulations.

 

(h)           Extension or Amendment of Sale Portfolio.  The Seller will not,
except as otherwise permitted in Section 6.04(a) of the Note Purchase Agreement,
extend, amend or otherwise modify, or permit the Servicer to extend, amend or
otherwise modify, the terms of any Sale Portfolio.

 

(i)            Credit Policy.  The Seller will not agree to or otherwise permit
to occur any change in the Credit Policy that could have a Material Adverse
Effect without the prior written consent of the Agent; provided that no consent
shall be required from the Agent in connection with any change mandated by
Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Agent.

 

(j)            Limitation on Financing Activities.  The Seller shall not,
directly or indirectly, advance or contribute to the Purchaser any funds
pursuant to any financial accommodation. For the avoidance of doubt, this clause
(j) shall not prohibit the Seller from contributing Loan Assets to the Purchaser
as contemplated herein.

 

(k)           Organizational Documents.  The Seller will not cause or permit the
Purchaser to amend, modify, waive or terminate any provision of the Purchaser’s
operating agreement without the prior written consent of the Agent.

 

ARTICLE VI.

REPURCHASES AND SUBSTITUTION BY THE SELLER

 

Section 6.1.            Repurchase of Loan Assets.  In the event of the
occurrence of a Seller Purchase Event, the Seller will within 10 Business Days
of the discovery by or notice (from any Person) to the Seller of the Seller
Purchase Event, (i) purchase each Loan Asset hereunder which is affected by or
related to such Seller Purchase Event from the Purchaser, and the Seller shall
pay to the Purchaser (by means of a deposit to the Collection Account, provided
that the excess if any of the Repurchase Price of such Loan Asset over the
amount equal to the Advance Date Assigned Value of such Loan Asset multiplied by
the principal balance of such Loan Asset (exclusive of Accreted Interest) as of
the date of repurchase shall be paid to the Purchaser as otherwise directed by
the Purchaser) the Repurchase Price of such Loan Asset as of the date of the
purchase thereof from the Purchaser or (ii) subject to the satisfaction of the
conditions in Section 6.2, substitute for such Loan Asset, a Substitute Eligible
Loan Asset.  It is understood and agreed that the obligation of the Seller to
purchase the Loan Assets or substitute a Substitute Eligible Loan Asset for the
Loan Assets which are affected by or related to such Seller Purchase Event is
not intended to, and shall not, constitute a guaranty of the collectability or
payment of any Loan Asset which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy or financial inability to pay of the
related Obligor. Upon deposit in the Collection Account of the Repurchase Price
for any Loan Asset purchased by the Seller, the Purchaser shall (and shall
request the Trustee to), at the sole expense of the Seller,  take such steps as
may be reasonably requested by the Seller in order to Sell to the Seller all of
the Purchaser’s and the Trustee’s right, title and interest in and to such Loan
Asset, without recourse, representation or

 

32

--------------------------------------------------------------------------------


 

warranty of any kind, except as to the absence of Liens, charges or encumbrances
created by or arising solely as a result of actions of the Purchaser or the
Trustee.  Such Sale shall be a sale outright, and not for security.

 

Section 6.2.            Substitution of Loan Assets.

 

(a)           The Seller shall have the right, but not the obligation, subject
to the prior written consent of the Agent and the Purchaser, in their sole
discretion, to substitute one or more Eligible Loan Assets (“Substitute Eligible
Loan Asset”) for a Loan Asset (each such act, a “Substitution”).

 

(b)           The Substitution shall not occur unless the following conditions
are satisfied as of the date of such Substitution:

 

(i)            the Seller has recommended to the Purchaser and the Agent (with a
copy to the Trustee and the Collateral Custodian) in writing that the Loan Asset
to be replaced should be replaced (each, a “Replaced Loan Asset”);

 

(ii)           no event has occurred, or would result from such Substitution,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such Substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; provided that the
Seller may effect a Substitution as necessary to facilitate a cure of a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
so long as the Agent shall approve of such sale and immediately after giving
effect to such Substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency shall be cured or
closer to being cured;

 

(iii)          each Substitute Eligible Loan Asset is an Eligible Loan Asset on
the date of Substitution;

 

(iv)          solely in the case of Substitutions pursuant to this Section 6.2
undertaken because a Seller Purchase Event has occurred, the sum of the
Outstanding Balances of such Substitute Eligible Loan Assets shall be equal or
greater than the sum of the Advance Date Assigned Value of the Replaced Loan
Assets multiplied by the principal balance thereof (exclusive of Accreted
Interest);

 

(v)           all representations and warranties contained in Sections 4.1 and
4.2 shall be true and correct in all material respects as of the date of
Substitution (other than any representation and warranty that is made as of a
specific date);

 

(vi)          no selection procedures adverse to the interests of the Purchaser,
the Agent, the Note Purchaser or the other Secured Parties were utilized by the
Seller in the selection of the Loan Asset to be replaced by the Substitute
Eligible Loan Asset;

 

(vii)         the Outstanding Balance of all Loan Assets subject to clauses
(ii), (iv) or (vi) of the definition of “Value Adjustment Event” which were
dividended from the Purchaser to the Seller in accordance with
Section 2.07(d) of the Note Purchase

 

33

--------------------------------------------------------------------------------


 

Agreement or substituted pursuant to this Section 6.2, in each case during the
12-month period immediately preceding the proposed date of such Substitution
does not exceed 10% of the highest aggregate Outstanding Balance of any month
during such 12-month period (or such lesser number of months as shall have
elapsed as of such date);

 

(viii)        the Outstanding Balance of all Loan Assets (other than Warranty
Loan Assets), sold pursuant to Section 2.07(b) of the Note Purchase Agreement,
sold without the consent of the Agent in accordance with Section 2.07(c) of the
Note Purchase Agreement (in each case, other than Loan Assets subject to clauses
(ii), (iv) or (vi) of the definition of “Value Adjustment Event”), substituted
pursuant to this Section 6.2 or dividended from the Purchaser to the Seller in
accordance with Section 2.07(d) of the Note Purchase Agreement during the
12-month period immediately preceding the proposed date of Substitution does not
exceed 20% of the highest aggregate Outstanding Balance of any month during such
12-month period (or such lesser number of months as shall have elapsed as of
such date);

 

(ix)           each Loan Asset that is replaced pursuant to the terms of this
Section 6.2 shall be substituted only with another Eligible Loan Asset that
meets the foregoing conditions; and

 

(x)            all terms, provisions, representations, warranties and covenants
hereunder with respect to Loan Assets that have been Sold by the Seller to the
Purchaser hereunder shall apply equally to Substitute Eligible Loan Assets.

 

Section 6.3.            Repurchase Limitations.  The Seller and the Purchaser
agree that the Seller and any Affiliate of the Seller may repurchase any Sale
Portfolio only from the Purchaser in the case of a repurchase or Substitution of
any Sale Portfolio pursuant to Sections 6.1 or 6.2.

 

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO

 

Section 7.1.            Rights of the Purchaser.

 

(a)           After the occurrence or declaration of the Facility Maturity Date,
the Seller hereby authorizes the Purchaser, the Servicer, the Trustee, the
Agent, the Note Purchaser and/or their respective designees or assignees to take
any and all steps in Seller’s name and on behalf of the Seller that the
Purchaser, the Servicer, the Trustee, the Agent, the Note Purchaser and/or their
respective designees or assignees determine are reasonably necessary or
appropriate to collect all amounts due under any and all Sale Portfolio and to
enforce or protect the Purchaser’s, the Trustee’s, the Agent’s and the Note
Purchaser’s rights under this Agreement, including endorsing the name of the
Seller on checks and other instruments representing Interest Collections and
Principal Collections and enforcing such Sale Portfolio.

 

(b)           Except as set forth in Sections 6.1 and 6.2 with respect to the
repurchase or Substitution of certain Loan Assets, the Purchaser shall have no
obligation to account for, replace, substitute or return any Sale Portfolio to
the Seller.  The Purchaser shall have no

 

34

--------------------------------------------------------------------------------


 

obligation to account for or to return Interest Collections or Principal
Collections, or any interest or other finance charge collected pursuant thereto,
to the Seller, irrespective of whether such Interest Collections and Principal
Collections and charges are in excess of the Purchase Price for such Sale
Portfolio.

 

(c)           The Purchaser shall have the right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Sale Portfolio and
all of the Purchaser’s right, title and interest in, to and under this
Agreement, pursuant to the Second Tier Purchase and Sale Agreement or the Note
Purchase Agreement.

 

(d)           The Purchaser shall have the sole right to retain any gains or
profits created by buying, selling or holding the Sale Portfolio and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

 

Section 7.2.            Rights With Respect to Loan Asset Files.

 

At any time when a Servicer other than Ares Capital Corporation has been
designated pursuant to Section 6.01 of the Note Purchase Agreement, the Seller
shall, at the Purchaser’s, the Trustee’s, the Collateral Custodian’s,  the
Agent’s or the Note Purchaser’s request, assemble all of the Loan Asset Files
which evidence the Sale Portfolio originated by the Seller, or which are
otherwise necessary or desirable to collect such Sale Portfolio, and make the
same available to the Purchaser, the Trustee, the Collateral Custodian, the
Agent or the Note Purchaser at a place selected by the Purchaser, the Trustee,
the Collateral Custodian, the Agent, the Note Purchaser or their designee.

 

Section 7.3.            Notice to Trustee, Agent and Note Purchaser.

 

The Seller agrees that, concurrently with its delivery to the Purchaser, copies
of all notices, reports, documents and other information required to be
delivered by the Seller to the Purchaser hereunder shall be delivered by the
Seller to the Trustee, the Agent and the Note Purchaser.

 

ARTICLE VIII.

SELLER TERMINATION EVENTS

 

Section 8.1.            Seller Termination Events.

 

(a)           If any of the following events (each a “Seller Termination Event”)
shall have occurred:

 

(i)            the Seller shall fail to pay (A) any amount due pursuant to
Section 6.1 in accordance with the provisions thereof and such failure shall
continue unremedied for a period of five Business Days from the earlier of
(1) the date any Responsible Officer of the Seller obtains knowledge of such
failure and (2) the date the Seller receives notice of such failure from the
Purchaser, the Servicer, the Trustee or the Agent or (B) any other amount
required to be paid by the Seller hereunder within two Business Days of the date
when due; or

 

35

--------------------------------------------------------------------------------


 

(ii)           the Seller shall fail to observe or perform in any material
respect any covenant or agreement applicable to it contained herein (other than
as specified in paragraph (i) of this Section 8.1); provided that no such
failure shall constitute a Seller Termination Event under this paragraph
(ii) unless such failure shall continue unremedied for a period of 30 days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Seller by the Agent, the Servicer, the Trustee or the
Purchaser and (ii) the date on which the Seller acquires knowledge thereof; or

 

(iii)          any representation, warranty or certification made by the Seller
in this Agreement or in any statement, record, certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect when made, which has a Material Adverse Effect on the Purchaser and
continues to be unremedied for a period of 30 days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Seller by the Agent, the Trustee or the
Purchaser and (ii) the date on which a Responsible Officer of the Seller
acquires knowledge thereof; provided that a Seller Termination Event shall not
be deemed to have occurred under this paragraph (iii) based upon a Seller
Purchase Event if the Seller shall have complied with the provisions of
Section 6.1 in respect thereof; or

 

(iv)          (A) a court having jurisdiction in the premises shall enter a
decree or order for relief in respect of the Seller in an involuntary case under
the Bankruptcy Code or any other Bankruptcy Laws, which decree or order is not
stayed or any other similar relief shall be granted under any applicable federal
or state law now or hereafter in effect and shall not be stayed; (B) (1) any
involuntary case is commenced against the Seller under any Bankruptcy Law now or
hereafter in effect, a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Seller, or over all or
a substantial part of the property of the Seller, shall have been entered, an
interim receiver, trustee or other custodian of the Seller for all or a
substantial part of the property of the Seller is involuntarily appointed, a
warrant of attachment, execution or similar process is issued against any
substantial part of the property of the Seller, and (2) any event referred to in
clause (B)(1) above continues for 60 days unless dismissed, bonded or disclosed;
(C) the Seller shall at its request have a decree or an order for relief entered
with respect to it or commence a voluntary case under any Bankruptcy Law now or
hereafter in effect, or shall consent to the entry of a decree or an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such Bankruptcy Law, consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; (D) the making by the Seller of any general
assignment for the benefit of creditors; (E) the inability or failure of the
Seller generally to pay its debts as such debts become due; or (F) the board of
directors of the Seller authorizes action to approve any of the foregoing; or

 

(v)           the occurrence of (A) an Event of Default set forth in
Section 7.01 of the Note Purchase Agreement or (B) the Facility Maturity Date;
or

 

36

--------------------------------------------------------------------------------


 

(vi)          the Seller has been terminated as Servicer following a Servicer
Termination Event with respect to the Seller under the Note Purchase Agreement;
or

 

(vii)         a notice of Lien shall have been filed by the Pension Benefit
Guaranty Corporation against the Seller under Section 430(k) of the Code or
Section 303(k) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 430(k) of the Code or Section 303(k) of ERISA
applies unless there shall have been delivered to the Agent proof of release of
such Lien; or

 

(viii)        any Lien in an amount equal to or greater than $10,000,000 has
been asserted against or imposed on, any real or personal property of the Seller
pursuant to the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9607(1), or any equivalent or comparable state law,
relating to or arising from the costs of, response to, or investigation,
remediation or monitoring of, any environmental contamination resulting from the
current or past operations of the Seller; or

 

(ix)           a Federal tax notice of Lien, in an amount equal to or greater
than $10,000,000, shall have been filed against the Seller unless there shall
have been delivered to the Agent proof of release of such Lien;

 

then, (A) in the case of any Seller Termination Event described in paragraph
(iv), (v)(A), (vii), (viii) or (ix) above, the obligation of the Purchaser to
Purchase Sale Portfolio from the Seller shall thereupon automatically terminate
without further notice of any kind, which is hereby waived by the Seller, (B) in
the case of any Seller Termination Event described in paragraph (v)(B) above,
the obligation of the Purchaser to Purchase Sale Portfolio from the Seller shall
thereupon terminate without notice of any kind, which is hereby waived by the
Seller unless both the Purchaser and the Seller agree in writing that such event
shall not trigger an Early Termination (as hereinafter defined) hereunder, and
(C) in the case of any other Seller Termination Event, so long as such Seller
Termination Event shall be continuing, the Purchaser or the Agent may terminate
its obligation to Purchase Sale Portfolio from the Seller by written notice to
the Seller (any termination pursuant to clause (A), (B) or (C) of this
Article VIII is herein called an “Early Termination”); provided, that, in the
event of any involuntary petition or proceeding as described in paragraphs
(iv)(A) and (iv)(B) above, the Purchaser shall not Purchase Sale Portfolio from
the Seller unless such involuntary petition or proceeding is dismissed, bonded
or discharged within 60 days of the filing of such petition or the commencement
of such proceeding.

 

Section 8.2.            Remedies.

 

(a)           If a Seller Termination Event has occurred, the Purchaser (and its
assignees) shall have, in addition to all other rights and remedies under this
Agreement or otherwise all of the rights and remedies provided to a secured
creditor under the UCC of each applicable jurisdiction and other Applicable Law
in respect thereto, which rights shall be cumulative.

 

37

--------------------------------------------------------------------------------


 

(b)           The Seller agrees that, upon the occurrence of a Seller
Termination Event under Section 8.1(a)(iv) or Section 8.1(a)(v)(A) the
Purchaser, the Trustee or the Agent shall have the right to:

 

(i)            require the Seller to, and the Seller hereby agrees that it will
at the Seller’s expense and upon request of the Purchaser, the Trustee or the
Agent forthwith, assemble all or any part of the Sale Portfolio as directed by
the Purchaser, the Trustee or the Agent and make the same available at a place
to be designated by the Purchaser, the Trustee or the Agent; and

 

(ii)           without notice except as specified below, sell the Sale Portfolio
or any part thereof in one or more parcels at a public or private sale, at any
of the Trustee’s, the Purchaser’s or the Agent’s offices or elsewhere, for cash,
or credit or for future delivery, and upon such other terms as the Purchaser,
the Trustee or the Agent may deem commercially reasonable. The Seller agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to the Seller of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification. 
The Purchaser, the Trustee or the Agent shall not be obligated to make any sale
of Sale Portfolio regardless of notice of sale having been given.  The
Purchaser, the Trustee or the Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

Section 8.3.            Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Seller’s and
the Purchaser’s representations, covenants and obligations set forth in Articles
IV, V, VI, and VII, as applicable, create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Collection Date; provided, that the rights
and remedies with respect to any breach of any representation and warranty made
or deemed made by the Seller pursuant to Articles III and IV and the provisions
of Sections 6.1 and 6.2, the rights and obligations under Article VII, the
indemnification provisions of Article IX and the provisions of Sections 5.1,
10.2, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14 and 10.17 shall be continuing and
shall survive any termination of this Agreement. For the avoidance of doubt, in
the event that a Seller Termination Event has occurred but has been waived
unconditionally and in its entirety in accordance with the terms hereof, such
Seller Termination Event shall be deemed to have not “occurred” and references
to “after the occurrence of a Seller Termination Event” shall be inapplicable
for all purposes in this Agreement or any of the Transaction Documents, except
to the extent otherwise provided for in the relevant waiver; provided that any
waiver which by its terms becomes effective upon certain conditions precedent
being met will not be considered a conditional waiver solely due to the
existence of such conditions precedent if all such conditions precedent to
effectiveness have been satisfied.

 

38

--------------------------------------------------------------------------------


 

ARTICLE IX.

INDEMNIFICATION.

 

Section 9.1.            Indemnification by the Seller.

 

Without limiting any other rights which the Purchaser, any assignee of the
Purchaser or any such Persons’ respective shareholders, officers, employees,
agents, or Affiliates (each an “Indemnified Party”) may have hereunder or under
Applicable Law, the Seller hereby agrees to indemnify any Indemnified Party from
and against any and all costs, expenses, losses, damages, claims, and
liabilities, including attorneys’ fees and disbursements (all of the foregoing,
being collectively referred to as, “Indemnified Amounts”), awarded against or
incurred by such Indemnified Party or other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
excluding, however, (a) any such amounts resulting solely from any gross
negligence, bad faith or willful misconduct on the part of the applicable
Indemnified Party or (b) Loan Assets that are uncollectible due to the Obligor’s
financial inability to pay. Without limiting the foregoing, the Seller shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following (to the extent not resulting from the
conditions set forth in (a) or (b) above):

 

(i)            any Person’s use, ownership or operation of any Underlying
Collateral to the extent that such use, ownership or operation took place prior
to the Purchase Date with respect to the related Sale Portfolio;

 

(ii)           any action taken by the Seller, other than in accordance with
this Agreement, in respect of any portion of the Sale Portfolio;

 

(iii)          any taxes (other than taxes based upon the net or gross income of
an Indemnified Party and taxes that would constitute Excluded Amounts) that may
at any time be asserted against any Indemnified Party with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, stamp or license taxes and costs and expenses in defending
against the same, arising by reason of the acts to be performed by the Seller
under this Agreement and imposed against such Indemnified Party.  Without
limiting the foregoing, in the event that the Purchaser, the Trustee, the
Collateral Custodian, the Bank, the Servicer, the Note Purchaser or the Agent
receives actual notice of any Transfer Taxes arising out of the Sale of any Sale
Portfolio from the Seller to the Purchaser under this Agreement, on written
demand by such party, or upon the Seller otherwise being given notice thereof,
the Seller shall pay, and otherwise indemnify and hold the Purchaser, the
Trustee, the Collateral Custodian,  the Bank, the Servicer, the Note Purchaser
and the Agent harmless, on an after-tax basis, from and against any and all such
Transfer Taxes (it being understood that the Purchaser, the Trustee, the
Collateral Custodian, the Bank, the Servicer, the Note Purchaser and the Agent
shall have no contractual obligation to pay such Transfer Taxes);

 

39

--------------------------------------------------------------------------------


 

(iv)          the failure by the Seller to pay when due any Taxes due by the
Seller for which the Seller is liable, including without limitation, sales,
excise or personal property taxes payable in connection with the Sale Portfolio;

 

(v)           the negligence, willful misconduct or bad faith of the Seller in
the performance of its duties under this Agreement or by reason of reckless
disregard of the Seller’s obligations and duties under this Agreement;

 

(vi)          any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Seller or any Affiliate
thereof to perform its respective duties under any Sale Portfolio;

 

(vii)         the failure of any Sale Portfolio to comply with all requirements
of Applicable Law as of its Purchase Date;

 

(viii)        the failure by the Seller to comply with all requirements of
Section 6.1 hereof;

 

(ix)           the failure by the Seller to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, any Transaction Document or with any Applicable Law;

 

(x)            any representation or warranty made or deemed made by the Seller,
or any of its officers, under or in connection with this Agreement or any other
Transaction Document, which shall have been false, incorrect or misleading in
any material respect when made or deemed made or delivered;

 

(xi)           the failure to vest and maintain vested in the Purchaser an
undivided ownership interest in the Sale Portfolio, together with all Interest
Collections and Principal Collections, free and clear of any Lien (other than
Permitted Liens) whether existing at the time of any Purchase or at any time
thereafter;

 

(xii)          the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Sale Portfolio, whether at the time of any Purchase or at any
subsequent time;

 

(xiii)         any dispute, claim, offset or defense (other than the discharge
in bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Sale Portfolio (including, without limitation, a defense based on the Sale
Portfolio not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms);

 

(xiv)        any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Seller to qualify to do business or file any notice
or business activity report or any similar report;

 

40

--------------------------------------------------------------------------------


 

(xv)         any action taken by the Seller in the enforcement or collection of
any Sale Portfolio;

 

(xvi)        any claim, suit or action of any kind arising out of or in
connection with Environmental Laws including any vicarious liability;

 

(xvii)       the commingling of Interest Collections and Principal Collections
on the Sale Portfolio at any time with other funds of the Seller;

 

(xviii)      any investigation, litigation or proceeding related to this
Agreement or the use of proceeds by the Seller or the security interest in the
Sale Portfolio granted hereunder;

 

(xix)         any failure by the Purchaser to give reasonably equivalent value
to the Seller in consideration for the transfer by the Seller to the Purchaser
of any item of the Sale Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code; or

 

(xx)          the failure of the Seller or any of its agents or representatives
to remit to the Purchaser Interest Collections and Principal Collections on the
Sale Portfolio remitted to the Seller or any such agent or representative as
provided in this Agreement.

 

(A)          Any amounts subject to the indemnification provisions of this
Section 9.1 shall be paid by the Seller to the Indemnified Party within five
Business Days following such Person’s demand therefor.

 

(B)           If for any reason the indemnification provided above in this
Section 9.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Seller, as the case may be, on the other hand but also the relative fault of
such Indemnified Party as well as any other relevant equitable considerations.

 

(C)           Indemnification under this Section 9.1 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

 

(D)          The obligations of the Seller under this Section 9.1 shall survive
the termination of this Agreement.

 

41

--------------------------------------------------------------------------------


 

Section 9.2.            Assignment of Indemnities.

 

The Seller acknowledges that, pursuant to the Second Tier Purchase and Sale
Agreement, the Purchaser shall assign its rights of indemnity hereunder to the
Borrower, and pursuant to the Note Purchase Agreement, the Borrower shall assign
its rights of indemnity granted hereunder to the Trustee, on behalf of the
Secured Parties.  Upon such assignment, (a) the Trustee, on behalf of the
Secured Parties, shall have all rights of the Purchaser hereunder and may in
turn assign such rights, and (b) the obligations of the Seller under this
Section 9.2 shall inure to the Trustee, on behalf of the Secured Parties.  The
Seller agrees that, upon such assignment, the Trustee, on behalf of the Secured
Parties, may enforce directly, without joinder of the Purchaser or the Borrower,
the indemnities set forth in this Article IX.

 

ARTICLE X.

MISCELLANEOUS

 

Section 10.1.          Liability of the Seller.  The Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by the Seller and with respect to its representations
and warranties expressly set forth hereunder.

 

Section 10.2.          Limitation on Liability.  Except with respect to any
claim arising solely out of the willful misconduct or gross negligence of the
Note Purchaser, the Trustee, the Agent or any other Secured Party, no claim may
be made by the Seller or any other Person against the Note Purchaser, the
Trustee, the Agent or any other Secured Party or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Seller hereby waives, releases and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

Section 10.3.          Amendments; Limited Agency.  Except as provided in this
Section 10.3, no amendment, waiver or other modification of any provision of
this Agreement shall be effective unless signed by the Purchaser and the Seller
and consented to in writing by the Agent and the Trustee. The Purchaser shall
provide not less than ten Business Days’ prior written notice of any such
amendment to the Agent, the Trustee and the Note Purchaser.

 

Section 10.4.          Waivers; Cumulative Remedies.  No failure or delay on the
part of the Purchaser (or any assignee thereof) or the Seller, in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other or future exercise thereof or the exercise of any other
power, right or remedy. The powers, rights and remedies herein provided are
cumulative and not exhaustive of any powers, rights and remedies provided by
law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which it is given.

 

42

--------------------------------------------------------------------------------


 

Section 10.5.          Notices.  All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail in portable document
format (.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile and e-mail shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
and notices and communications sent by other means shall be effective when
received.

 

Section 10.6.          Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement, the Note Purchase Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement, the Note Purchase Agreement and the Transaction
Documents.  This Agreement may not be modified, amended, waived or supplemented
except as provided herein.

 

Section 10.7.          Severability of Provisions.  If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

Section 10.8.          GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 10.9.          Consent to Jurisdiction; Service of Process.

 

(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)           Each of the Seller and the Purchaser agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Seller or the Purchaser, as applicable, at its
address specified in Section 10.5. Nothing in this Section 

 

43

--------------------------------------------------------------------------------


 

10.9 shall affect the right of the Seller or the Purchaser to serve legal
process in any other manner permitted by law.

 

Section 10.10.        Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted to the
Purchaser and its Affiliates and officers, directors, employees and agents
thereof under Section 9.1 hereof, the Seller agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Purchaser or its assignees
incurred in connection with the preparation, execution, delivery, enforcement,
administration (including periodic auditing), renewal, amendment or modification
of, or any waiver or consent issued in connection with, this Agreement and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out—of—pocket expenses of counsel
with respect thereto and with respect to advising the Purchaser or its assignees
as to its rights and remedies under this Agreement and the other documents to be
delivered hereunder or in connection herewith, and all out-of-pocket costs and
expenses, if any (including reasonable counsel fees and expenses), incurred by
the Purchaser or its assignees in connection with the enforcement of this
Agreement and the other documents to be delivered hereunder or in connection
herewith.

 

(b)           The Seller shall pay on demand any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.

 

(c)           The Seller shall pay on demand all other reasonable out-of-pocket
costs, expenses and Taxes (excluding income taxes) incurred by the Purchaser or
its assignees in connection with the execution, delivery, filing and recording
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, all costs and expenses incurred by the Purchaser or its
assignees in connection with periodic audits of the Seller’s books and records.

 

(d)           For the avoidance of doubt, costs and expenses to be paid pursuant
to this Section 10.10 shall exclude all allocable overhead costs and expenses.

 

Section 10.11.        Counterparts.  For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 10.12.        Bankruptcy Non-Petition and Limited Recourse; Claims. The
Seller hereby agrees that it will not institute against, or join any other
Person in instituting against, the Purchaser or the Borrower any Bankruptcy
Proceeding so long as there shall not have elapsed one year and one day (or such
longer preference period as shall then be in effect) since the Collection Date.
The Seller hereby acknowledges that (i) the Purchaser has no assets other than
the Sale Portfolio and the membership interests of the Borrower and the proceeds
of such

 

44

--------------------------------------------------------------------------------


 

membership interests, (ii) the Purchaser shall, immediately upon Purchase
hereunder, transfer the Sale Portfolio to the Borrower pursuant to the Second
Tier Purchase and Sale Agreement, and (iii) Available Collections generated by
the Sale Portfolio will be applied to payment of the Borrower’s obligations
under the Note Purchase Agreement. In addition, the Seller shall have no
recourse for any amounts payable or any other obligations arising under this
Agreement against any officer, member, director, employee, partner, Affiliate or
security holder of the Purchaser or any of its successors or assigns.

 

Section 10.13.        Binding Effect; Assignability.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

(b)           Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller except as permitted
by this Section 10.13, the Second Tier Purchase and Sale Agreement or the Note
Purchase Agreement.  Simultaneously with the execution and delivery of this
Agreement, the Purchaser will transfer the Sale Portfolio to the Borrower
pursuant to the Second Tier Purchase and Sale Agreement, and the Borrower,
pursuant to the Note Purchase Agreement, will assign all of its right, title and
interest in this Agreement to the Trustee, for the benefit of the Secured
Parties, to which assignment the Seller hereby expressly consents.  Upon
assignment, the Seller agrees to perform its obligations hereunder for the
benefit of the Trustee, for the benefit of the Secured Parties, under the Note
Purchase Agreement and the Trustee, in such capacity, shall be a third party
beneficiary hereof.  The Trustee, for the benefit of the Secured Parties, under
the Note Purchase Agreement upon such assignment may enforce the provisions of
this Agreement, exercise the rights of the Purchaser and enforce the obligations
of the Seller hereunder without joinder of the Purchaser or the Borrower.

 

Section 10.14.        Waiver of Setoff.

 

(a)           The Seller’s obligations under this Agreement shall not be
affected by any right of setoff, counterclaim, recoupment, defense or other
right the Seller might have against the Purchaser, the Agent, the Note
Purchaser, the Trustee, the other Secured Parties or any assignee of such
Persons, all of which rights are hereby waived by the Seller.

 

(b)           The Purchaser shall have the right to set—off against the Seller
any amounts to which the Seller may be entitled hereunder and to apply such
amounts to any claims the Purchaser may have against the Seller from time to
time under this Agreement.  Upon any such set—off, the Purchaser shall give
notice of the amount thereof and the reasons therefor to the Seller.

 

Section 10.15.        Headings and Exhibits.  The headings herein are for
purposes of references only and shall not otherwise affect the meaning or
interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

Section 10.16.        Rights of Inspection.  The Purchaser and its
representatives and assigns may conduct at any reasonable time, with reasonable
notice, and from time to time, and the

 

45

--------------------------------------------------------------------------------


 

Seller will fully cooperate with, a reasonable number of field examinations and
audits of the inventory, the Loan Assets and business affairs of the Seller each
calendar year.  Each such inspection shall be at the sole expense of the
Seller.  The Purchaser and its representatives and successors and assigns
acknowledge that in exercising the rights and privileges conferred in this
Section 10.16, it or its representatives or assigns may, from time to time,
obtain knowledge of information, practices, books, correspondence and records of
a confidential nature and in which the Seller has a proprietary interest.  The
Purchaser and its representatives and successors and assigns agree that (i) they
shall retain in strict confidence and shall use their best efforts to ensure
that their representatives retain in strict confidence and will not disclose
without the prior written consent of the Seller any or all of such information,
practices, books, correspondence and records furnished to them and (ii) that
they will not, and will use their best efforts to ensure that their
representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Seller, unless such information is generally available to the public or
is required by law to be disclosed.

 

Section 10.17.        Subordination. After giving effect to any payment relating
to any indebtedness, obligation or claim the Seller may from time to time hold
or otherwise have against the Borrower or any assets or properties of the
Borrower, whether arising hereunder or otherwise existing, the Borrowing Base at
such time must exceed the Obligations owed by the Borrower to the Secured
Parties under the Note Purchase Agreement.  The Seller hereby agrees that at any
time during which the condition set forth in the preceding sentence shall not be
satisfied, the Seller shall be subordinate in right of payment to the prior
payment of any indebtedness or obligation of the Borrower owing to the Note
Purchaser, the Trustee, the Collateral Custodian, the Agent or any other Secured
Party under the Note Purchase Agreement.

 

Section 10.18.        Breaches of Representations, Warranties and Covenants. For
the avoidance of doubt, no breach or default of any representation, warranty or
covenant contained in Sections 4.1, 4.2, 4.3, 5.1, 5.2, or 5.3 that does not
constitute an “Unmatured Event of Default” under the Note Purchase Agreement, 
“Event of Default” under the Note Purchase Agreement or Seller Termination Event
under this Agreement shall be deemed to be a breach or default hereunder;
provided that the foregoing shall not affect the definition of “Seller Purchase
Event”, Sections 2.1(n), 2.3(c), 3.2(a), 4.1(ll), 4.1(mm), 5.2(j)(iii), 6.2(b),
8.3,  9.1 and the schedules and exhibits hereto.

 

Section 10.19.        Confidentiality. Each of the parties hereto hereby agrees
with the confidentiality provisions set forth in Sections 11.13 and 11.14 of the
Note Purchase Agreement.

 

Section 10.20.        Assignments of Loan Assets.

 

(a)           Notwithstanding anything to the contrary herein, solely for
administrative convenience and solely in the case of Third Party Acquired Loan
Assets, (i) for purposes of clause (a)(i) of the definition of “Required Loan
Documents” in the Note Purchase Agreement, the chain of endorsements required
therein by the third party to the Seller, the Seller to the Purchaser and the
Purchaser to the Borrower may be satisfied by a direct endorsement from the
applicable third party to the Borrower or (ii) delivery of the transfer
documents or instruments required by clause (a)(ii) of the definition of
“Required Loan Documents” may be satisfied by

 

46

--------------------------------------------------------------------------------


 

delivery of transfer documents or instruments evidencing the assignment of such
Loan Asset by the applicable third party directly to the Borrower (and by the
Borrower either to the Trustee or in blank).

 

(b)           Nothing in this Section 10.20 shall limit any requirement that all
Loan Assets treated as or represented to be Eligible Loan Assets hereunder or in
any Transaction Document be purchased by Borrower from the Purchaser pursuant to
the Second Tier Purchase and Sale Agreement and by the Purchaser from the Seller
pursuant to this Agreement (as evidenced by the Assignments applicable to each
Purchase and Sale Agreement) or any representations or warranties with respect
to Loan Assets so purchased or the liabilities or recourse of the Seller or
Purchaser, as applicable, pertaining to such sales.

 

[Signature pages to follow.]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

 

ARES CAPITAL CP FUNDING HOLDINGS II LLC, as the Purchaser

 

 

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Name:  Richard S. Davis

 

 

Title:    Chief Financial Officer

 

 

 

 

 

 

 

Ares Capital CP Funding Holdings II LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (310) 201-4197

 

Confirmation No.: (310) 201-4205

 

 

 

 

and

 

 

 

 

Ares Capital CP Funding Holdings II LLC

 

280 Park Avenue, 22nd Floor East

 

New York, New York 10017

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (212) 750-1777

 

Confirmation No.: (212) 750-7300

 

 

Ares Capital CP Funding II LLC

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION, as the Seller

 

 

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Name:  Richard S. Davis

 

 

Title:    Chief Financial Officer

 

 

 

 

 

 

 

Ares Capital Corporation

 

c/o Ares Management LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention:

General Counsel and Chief Financial Officer

 

Facsimile No.: (310) 201-4197; (310) 201-4189

 

Confirmation No.: (310) 201-4205; (310) 201-4204

 

 

 

 

and

 

 

 

 

Ares Capital Corporation

 

280 Park Avenue, 22nd Floor East

 

New York, New York 100017

 

Attention:

Michael J. Arougheti and Raymond Wright

 

Facsimile No: (212) 750-1777

 

Confirmation No.: (212) 750-7300

 

 

Ares Capital CP Funding II LLC

First Tier Purchase and Sale Agreement

 

--------------------------------------------------------------------------------